Exhibit 10.1

 

Execution Version

 

PURCHASE AND SALE AGREEMENT

 

Dated as of September 9, 2018

 

by and between

 

CleanCapital Holdco 4 LLC

 

as the Buyer

 

and

 

Ahana Renewables, LLC

 

as the Seller

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS AND RULES OF INTERPRETATION

2

 

 

 

Section 1.1

Defined Terms

2

Section 1.2

Rules of Interpretation

13

 

 

 

ARTICLE II

PURCHASE AND SALE OF COMPANY INTERESTS

14

 

 

Section 2.1

Purchase and Sale of Company Interests

14

Section 2.2

Purchase Price

14

Section 2.3

Indemnity Credit Support

14

Section 2.4

Pre-Closing Statement

15

Section 2.5

Mechanics of Closing

15

Section 2.6

Purchase Price-Allocation and Tax Treatment

15

Section 2.7

Purchase Price Adjustment

16

Section 2.8

Withholding Rights

18

 

 

ARTICLE III

THE BUYER’S CONDITIONS PRECEDENT TO CLOSING

18

 

 

Section 3.1

Buyer’s Conditions Precedent to Closing

18

 

 

ARTICLE IV

THE SELLER’S CONDITIONS PRECEDENT TO CLOSING

21

 

 

Section 4.1

Seller’s Conditions Precedent to Closing

21

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE SELLER

23

 

 

Section 5.1

Corporate Existence and Powers

23

Section 5.2

Company Existence and Powers

23

Section 5.3

Authority

23

Section 5.4

Consents and Approvals; Regulatory Status

23

Section 5.5

No Conflicts

24

Section 5.6

Legal Proceedings; Governmental Orders

24

Section 5.7

Compliance with Law

24

Section 5.8

Environmental Matters

25

Section 5.9

Right and Title to the Company Interests and the Equity Interests of each
Company Group Entity

25

Section 5.10

Right and Title to Company Assets

25

Section 5.11

Real Property Agreements

26

Section 5.12

Material Contracts

27

Section 5.13

Permits

28

Section 5.14

Finders

29

Section 5.15

Intellectual Property

29

Section 5.16

Tax Matters

29

Section 5.17

Financial Statements; No Undisclosed Liabilities; Absence of Certain Changes

30

Section 5.18

Books and Records

32

Section 5.19

Employees

32

Section 5.20

Employee Benefits

32

Section 5.21

Investment Company Act

32

Section 5.22

Affiliate Contracts

32

 

i

--------------------------------------------------------------------------------


 

Section 5.23

Solvency

33

Section 5.24

Compliance with Anti-Corruption Laws

33

Section 5.25

Information Provided

34

Section 5.26

Existing Financings Representations and Warranties

34

Section 5.27

Managers, Officers and Bank Accounts

34

Section 6.1

Corporate Existence and Powers

34

Section 6.2

Authority

34

Section 6.3

Consents and Approvals; Regulatory Status

35

Section 6.4

No Conflicts

35

Section 6.5

Legal Proceedings

35

Section 6.6

Finders

35

Section 6.7

Sufficient Funds

35

Section 6.8

Compliance with Laws

35

Section 6.9

Due Diligence

35

 

 

ARTICLE VII

CERTAIN COVENANTS

36

 

 

Section 7.1

Confidentiality Agreement

36

Section 7.2

Buyer Confidential Information

36

Section 7.3

Public Announcements

37

Section 7.4

Further Assurances

37

Section 7.5

Conduct of Business; Exclusivity

37

Section 7.6

Governmental Filings, Consents and Notification

39

Section 7.7

Access Prior to Closing

40

Section 7.8

Transfer Taxes

41

Section 7.9

Certain Tax Matters

41

Section 7.10

Transition Services Agreement

45

Section 7.11

Edwards Air Force Base

45

 

 

ARTICLE VIII

TERMINATION

45

 

 

Section 8.1

Termination

45

Section 8.2

Effect of Termination

46

 

 

ARTICLE IX

INDEMNIFICATION

46

 

 

Section 9.1

Survival

46

Section 9.2

Indemnification

46

Section 9.3

Limitation of Liability

51

 

 

ARTICLE X

MISCELLANEOUS

52

 

 

Section 10.1

No Partnership or Joint Venture

52

Section 10.2

Assignment

52

Section 10.3

Notices

52

Section 10.4

Choice of Law; Consent to Jurisdiction; Service of Process

53

Section 10.5

Waiver of Jury Trial

54

Section 10.6

Attorneys’ Fees and Litigation Expenses

54

 

ii

--------------------------------------------------------------------------------


 

Section 10.7

Entire Agreement; Amendments and Waivers

54

Section 10.8

Multiple Counterparts

54

Section 10.9

Delivery by PDF

54

Section 10.10

Invalidity

55

Section 10.11

Titles

55

Section 10.12

Third Party Beneficiaries

55

Section 10.13

Cumulative Remedies

55

Section 10.14

No Merger

55

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A-1

 

Projects and Organizational Structure of the Company Group Entities (Effective
Date)

 

 

 

Exhibit A-2

 

Projects and Organizational Structure of the Company Group Entities (Closing
Date)

 

 

 

Exhibit B

 

Company Real Property

 

 

 

Exhibit C

 

Form of Membership Interest Assignment

 

 

 

Exhibit D

 

Sample Calculation of Working Capital

 

 

 

Exhibit E

 

[Reserved]

 

 

 

Exhibit F

 

Form of Transition Services Agreement

 

 

 

Exhibit G

 

Form of Escrow Agreement

 

 

 

Exhibit H

 

Cash on Hand Reimbursement Accounts

 

 

 

Exhibit I

 

Restricted Cash Accounts

 

SCHEDULES

 

Schedule 3.1(q)

 

Estoppel Certificates

 

 

 

Schedule 4.1(h)

 

Replacement Credit Support

 

 

 

Schedule 5.4

 

Seller Consents and Approvals

 

 

 

Schedule 5.6

 

Legal Proceedings

 

 

 

Schedule 5.7

 

Compliance with Law

 

 

 

Schedule 5.8

 

Environmental Matters

 

 

 

Schedule 5.9

 

Permitted Encumbrances

 

 

 

Schedule 5.11(b)

 

Real Property Agreements

 

 

 

Schedule 5.11(c)

 

Real Property Agreements - Exceptions

 

 

 

Schedule 5.12(a)

 

Material Contracts

 

 

 

Schedule 5.12(e)

 

Material Contracts – No Breach

 

 

 

Schedule 5.12(f)

 

Material Contracts - Existing Financing

 

iv

--------------------------------------------------------------------------------


 

Schedule 5.13

 

Permits

 

 

 

Schedule 5.14

 

Finders

 

 

 

Schedule 5.16(d)

 

Tax Matters

 

 

 

Schedule 5.16(h)

 

Tax Matters – Cash Grant and ITC Projects

 

 

 

Schedule 5.17

 

Financial Statements; No Undisclosed Liabilities

 

 

 

Schedule 5.22

 

Affiliate Contracts

 

 

 

Schedule 5.26

 

Existing Financing Representations and Warranties

 

 

 

Schedule 5.27

 

Managers, Officers and Bank Accounts

 

 

 

Schedule 6.3

 

Buyer Consents and Approvals

 

 

 

Schedule 7.5

 

Conduct of Business

 

v

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of September 9,
2018 (the “Effective Date”), is made and entered into by and between
CLEANCAPITAL HOLDCO 4 LLC, a Delaware limited liability company (the “Buyer”)
and AHANA RENEWABLES, LLC, a Delaware limited liability company (the “Seller”).

 

RECITALS

 

WHEREAS, as of the Effective Date, Ahana Operations, LLC, a Delaware limited
liability company (“Ahana Operations”), through seven management companies
(collectively, the “Management Companies”), five solar fund holding companies
(collectively, the “Holding Companies”) and 26 special purpose project companies
(collectively, the “Project Companies”), owns certain rights and assets with
respect to 59 solar-powered electricity generating plants located in California,
Massachusetts and New Jersey, all of which ownership and projects are described
on Exhibit A-1 (and updated as of the Closing Date as set forth in Exhibit A-2)
(collectively, the “Ahana Operations Projects”);

 

WHEREAS, as of the Effective Date, Ahana Operations also owns 100% of the
membership interests of two development companies as described on Exhibit A-1
(collectively, the “Development Companies”);

 

WHEREAS, as of the Effective Date, Ahana Operations 2, LLC, a Delaware limited
liability company (“Ahana Operations 2,” and together with Ahana Operations,
collectively the “Companies” and each a “Company”) owns all of the rights and
assets with respect to a certain solar-powered electricity generating plant
located in California, as described on Exhibit A-1 (the “Mars Project,” and
together with the Ahana Operations Projects, the “Projects”);

 

WHEREAS, two of the Holding Companies, GLC Solar Fund VI, LLC (“Fund VI”) and
GLC Solar Fund VII, LLC (“Fund VII”) are tax equity partnerships (each, a “Tax
Equity Partnership”), with (a) Fund VI owned by the Management Company named GLC
Solar Management VI, LLC, a Delaware limited liability company and Firstar
Development, LLC, a Delaware limited liability company, a tax equity investor
(“Firstar”) and (b) Fund VII owned by the Management Company named GLC Solar
Management VII, LLC, a Delaware limited liability company and Firstar;

 

WHEREAS, the Seller is the owner of one hundred percent (100%) of the membership
interests of each Company (the “Company Interests”); and

 

WHEREAS, the Buyer desires to purchase and the Seller desires to sell the
Company Interests pursuant to the terms and subject to the conditions of this
Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the sums to be paid to the Seller by the
Buyer hereunder and the covenants and agreements set forth herein, the Parties
agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS AND RULES OF INTERPRETATION

 

Section 1.1                                    Defined Terms.  For purposes of
this Agreement, the following capitalized terms shall have the following
meanings:

 

“Action” means any legal, administrative, arbitral, mediation or other
alternative dispute resolution procedure or other action, proceeding, claim,
assessment, audit, inquiry or similar investigation before any Authority.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with that Person.  The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
partnership interests, by contract or otherwise.

 

“Affiliate Contracts” is defined in Section 5.22.

 

“Agreement” means this Purchase and Sale Agreement, including all Exhibits and
Schedules hereto.

 

“Ahana Operations” is defined in the Recitals.

 

“Ahana Operations 2” is defined in the Recitals.

 

“Ahana Operations Projects” is defined in the Recitals.

 

“Allocation Methodology” is defined in Section 2.6.

 

“Allocation Schedule” is defined in Section 2.6.

 

“Ancillary Agreements” means any Membership Interest Assignment, the Transition
Services Agreement, the Escrow Agreement and any other agreement or instrument
executed and delivered by the Parties or by any Party or any Affiliate of such
Party to any other Parties pursuant to this Agreement.

 

“Anti-Corruption Laws” is defined in Section 5.24(a).

 

“Antitrust Division” is defined in Section 7.6(a)

 

“Assets” of any Person means all assets, rights and properties of every kind,
nature, character and description (whether real, personal or mixed, whether
tangible or intangible and wherever situated), including the related goodwill,
which assets, rights and properties are operated, owned or leased by such
Person.

 

2

--------------------------------------------------------------------------------


 

“Authority” means any federal, state, local or other governmental, judicial,
administrative, public or statutory instrumentality, court, tribunal,
arbitrator, agency, commission, authority, official, body or entity, in each
case, whether domestic or foreign, or any subdivision thereof, in each case
having legal jurisdiction over the matter or Person in question.

 

“Balance Sheet” is means all of the balance sheets described in Section 5.17(a).

 

“Balance Sheet Date” means June 30, 2018.

 

“Benefit Plan” means any “employee benefit plan,” as such term is defined in
Section 3(3) of ERISA, or any other pension, bonus, profit sharing, stock option
or other agreement or arrangement providing for employee remuneration or
benefits, including a “multiemployer plan,” as that term is defined in
Section 4001(a)(3) of ERISA.

 

“Books and Records” means the minute books, membership interest transfer ledgers
and Corporate Documents of the Company Group Entities.

 

“Business” means the ownership of the Company Assets and the conduct of
Project-related activities by the Company Group Entities, all as currently
conducted.

 

“Business Day” means any day other than Saturday, Sunday or any day on which
banks located in New York, New York are authorized or obligated, in each case
pursuant to applicable Law, to close.

 

“Buyer” is defined in the preamble of this Agreement.

 

“Buyer Confidential Information” is defined in Section 7.2(a).

 

“Buyer Damages” is defined in Section 9.2(a).

 

“Buyer Documents” is defined in Section 6.2.

 

“Buyer Indemnified Parties” is defined in Section 9.2(a).

 

“Buyer’s Acquired SREC Cash” means an amount equal to $1,925,328.

 

“Buyer’s Representations” means the representations and warranties of the Buyer
set forth in this Agreement, any Buyer Document or any certificate delivered
pursuant to this Agreement or any Buyer Document.

 

“Cash” means all cash, cash equivalents, and marketable securities, as
calculated in accordance with GAAP, but excluding the amount of cash in the
accounts set forth on Exhibit I.

 

“Cash Grant” means a grant from the U.S. Treasury Department provided for by
Section 1603 of means the American Recovery and Reinvestment Act of 2009, as
amended.

 

“Cash Grant Application” means any application filed or required to be filed
with or otherwise supplied or submitted to the United States Treasury Department
for a Cash Grant,

 

3

--------------------------------------------------------------------------------


 

including the “Application for Section 1603: Payments for Specified Renewable
Energy Property in Lieu of Tax Credits” (or any successor application thereto),
together with any exhibits, annexes, schedules, attachments, reports or other
documents filed or supplied with such application.  For the avoidance of doubt,
the Cash Grant Application includes the terms and conditions captioned “Payments
for Specified Energy Property in Lieu of Tax Credits under the American Recovery
and Reinvestment Act of 2009: Terms and Conditions,” issued by the United States
Treasury Department, as amended or supplemented, which are signed by an
applicant and submitted as part of a Cash Grant Application.

 

“Cash on Hand” means the amount of Cash of the Company Group Entities as of
immediately prior to the Closing.  For the avoidance of doubt, Cash on Hand will
be calculated net of issued but uncleared checks and drafts of any Company Group
Entity, and will include checks, other wire transfers and drafts deposited or
available for immediate deposit for the account of any Company Group Entity.

 

“Cash on Hand Reimbursement Amount” means the amount of cash in the accounts set
forth on Exhibit H, minus the Buyer’s Acquired SREC Cash.

 

“Cash on Hand Adjustment” means an amount (which may be a positive or negative
number) equal to the Cash on Hand, minus the Buyer’s Acquired SREC Cash.

 

“Claim Notice” is defined in Section 9.2(c).

 

“Closing” is defined in Section 2.5.

 

“Closing Date” is defined in Section 2.5.

 

“Closing Statement” is defined in Section 2.7(a).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” and “Companies” is defined in the Recitals.

 

“Company Assets” means all Assets owned by the Company Group Entities, including
the Contracts, Permits and Real Property Agreements.

 

“Company Group Entities” means, collectively, the Companies, the Management
Companies, the Holding Companies, the Project Companies and the Development
Companies.

 

“Company Interests” is defined in the Recitals.

 

“Company Real Property” means the real property that is the subject of the Real
Property Agreements, covering real property generally shown on Exhibit B.

 

“Confidentiality Agreement” means that certain Nondisclosure Agreement dated
March 16, 2018, by and between ATN International, Inc. and CleanCapital, LLC.

 

4

--------------------------------------------------------------------------------


 

“Contract” means any legally binding contract, lease, license, evidence of
Indebtedness, mortgage, indenture, purchase order, binding bid, letter of
credit, security agreement or other legally binding arrangement, but excludes
Permits.

 

“Corporate Documents” means the articles or certificate of incorporation and
bylaws of a corporation or the equivalent constitutive documents of a limited
liability company, partnership, limited partnership or other entity, including
(a) any shareholder, voting trust or similar Contract and (b) any documents that
are required to be registered or kept in the place of incorporation,
organization or formation of such Person and which establish the legal
personality or governance of such Person.

 

“Credit Support Arrangements” means any Contract that is a guaranty, letter of
credit, performance or surety bond, lien structure or similar credit support
arrangement, including any cash account, issued by or for the account of a
Company Group Entity.

 

“Default” means, with respect to any Contract or other instrument, any
circumstance, event or condition that, with or without notice or the passage of
time or both, could reasonably be expected to constitute a material violation or
breach thereof or event of default thereunder, or give rise to a right of
acceleration or termination thereof.

 

“Development Company” and “Development Companies” is defined in the Recitals.

 

“Due Diligence Reports” means the items to be delivered to the Buyer pursuant to
Sections 3.1(k) to and including 3.1(o).

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Encumbrances” means any encumbrance, mortgage, pledge, deed of trust, easement,
hypothecation, security interest, charge, claim, lease, interest, mineral
reservations, covenant, lien, option, equitable interest, purchase right,
third-party right, encroachment, right-of-way, license, restriction, right of
first option or refusal, the interest of a vendor, lessor or other similar party
under any conditional sale, capital lease or other title retention agreement, or
similar restriction on use, voting, transfer, receipt of income, or exercise of
any other attribute of ownership, or other agreement or arrangement that has the
same or a similar effect as the granting of security or any legal obligation to
create any of the foregoing.

 

“Environmental Laws” means all Laws relating to protection of the environment,
natural resources, plant and animal species, cultural and archaeological
resources, or the use or Release into the environment of any Hazardous
Materials, including the Clean Air Act (42 U.S.C. §7401 et seq.), the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(42 U.S.C. §9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
§1251 et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C.
§6901 et seq.), the Safe Drinking Water Act (42 U.S.C. §300f et seq.), the Toxic
Substances Control Act (15 U.S.C. §2601 et seq.), Section 10 of the Rivers and
Harbors Act of 1899 (33 U.S.C. §403), the Endangered Species Act (16 U.S.C.
§1531 et seq.), the Bald and Golden Eagle Protection Act (16 U.S.C. §668 et
seq.), and the Migratory Bird Treaty Act (16 U.S.C. §703 et seq.).

 

5

--------------------------------------------------------------------------------


 

“Equity Interests” means capital stock, partnership, membership or trust
interests, shares or units (whether general or limited), and any other interest
that confers on a Person the right to receive a share of the profits and losses
of, or distribution of assets of, the issuing entity.

 

“Equity Securities” means (a) Equity Interests, (b) subscriptions, calls,
warrants, options or commitments of any kind or character legally or
contractually entitling any Person to acquire, any Equity Interests and
(c) securities or any other instruments convertible into or exercisable or
exchangeable for any other Equity Securities.

 

“Escrow Agent” means MUFG Union Bank, N.A., a national banking association.

 

“Escrow Agreement” means the escrow agreement, to be executed among the Buyer,
the Seller and the Escrow Agent, on or prior to the Closing Date, in the form
attached hereto as Exhibit G.

 

“Estimated Purchase Price” is defined in Section 2.4.

 

“Existing Financing” means the loans and obligations of (a) Ahana Operations
pursuant to the Note Purchase Agreement and the Note Financing Documents
referred to and defined therein and (b) Fund IV pursuant to those certain Solar
Loan II Agreements dated as of December 6, 2011, December 29, 2011, February 10,
2012, March 20, 2012 and March 30, 2012, by and between Fund IV and Public
Service Electric and Gas Company, as amended to date, and the Loan Documents
referred to and defined therein.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“FERC” means the Federal Energy Regulatory Commission or its successor.

 

“Final Purchase Price” is defined in Section 2.7(d).

 

“Financial Statements” is defined in Section 5.17(a).

 

“Firstar” is defined in the Recitals.

 

“FPA” means the Federal Power Act, as amended, including the regulations of the
FERC thereunder.

 

“FTC” is defined in Section 7.6(a).

 

“Fund IV” means GLC-(NJ) NCAR 1, LLC, a Delaware limited liability company.

 

“Fund VI” is defined in the Recitals.

 

“Fund VII” is defined in the Recitals.

 

“Fundamental Representations” means the representations and warranties contained
in Section 5.1 and Section 6.1 (Corporate Existence and Powers), the first and
third sentences of

 

6

--------------------------------------------------------------------------------


 

Section 5.3 and Section 6.2 (Authority), Section 5.5 and Section 6.4 (No
Conflicts), Section 5.9 (Right and Title to Interests) and Section 5.14 and
Section 6.6 (Finders).

 

“GAAP” means generally accepted accounting principles in the United States of
America as recognized by the American Institute of Certified Public Accountants,
consistently applied throughout the specified period(s) and maintained on a
consistent basis throughout such period(s) consistent with a designated Person’s
prior financial practice.

 

“Good Industry Practices” means the practices, methods and acts engaged in or
approved by a significant portion of the solar power industry in the same region
as the relevant Project that, at a particular time, in the exercise of
reasonable judgment in light of the facts known or that should reasonably have
been known at the time a decision was made, would have been expected to
accomplish the desired result in a manner consistent with applicable Laws,
regulation, codes, standards, equipment manufacturer’s recommendations,
reliability, safety, environmental protection and expedition.  Good Industry
Practices are not necessarily defined as the optimal practice, method or act to
the exclusion of others, but rather refer to a range of action reasonable under
the circumstances.

 

“Hazardous Materials” means any substances, pollutants, contaminants, wastes, or
materials (including petroleum (including crude oil or any fraction thereof),
petroleum wastes, radioactive material, hazardous wastes, toxic substances,
asbestos or any materials containing asbestos, urea formaldehyde, or
polychlorinated biphenyls) designated, regulated, or defined under or with
respect to which any requirement or liability may be imposed pursuant to any
Environmental Law.

 

“Holding Company” and “Holding Companies” is defined in the Recitals.

 

“Indebtedness” means, with respect to any Person, any indebtedness, whether or
not contingent, in respect of borrowed money or evidenced by bonds, notes,
debentures or similar instruments or letters of credit (or reimbursement
agreements in respect thereof) or representing the deferred and unpaid balance
of the purchase price of any property (including pursuant to capital leases),
including any such balance that constitutes an accrued expense or a trade
payable, and shall also include, to the extent not otherwise included, the
guaranty of, or provision of security for, items which would be included within
this definition.

 

“Indemnified Party” means any Buyer Indemnified Party or any Seller Indemnified
Party.

 

“Indemnity Cap” means an amount equal to $64,500,000.

 

“Indemnity Claims” means a claim for indemnification under Article IX of this
Agreement.

 

“Indemnity Credit Support” means an escrow account maintained by the Escrow
Agent, in an amount equal to the Indemnity Escrow Amount, held for the benefit
of the Buyer and governed by the Escrow Agreement, or such other form of credit
support as the Parties may agree to from time to time.

 

7

--------------------------------------------------------------------------------


 

“Indemnity Credit Support Release Date” means twelve (12) months after the
Closing Date.

 

“Indemnity Escrow Amount” means an amount equal to $6,450,000.

 

“Independent Accounting Firm” is defined in Section 2.7(c).

 

“Intellectual Property” means all intellectual property, including: (a) patents,
inventions, discoveries, processes, designs, techniques, developments,
technology, and related improvements and know-how, whether or not patented or
patentable; (b) copyrights and works of authorship in any media, including
computer hardware, software, firmware, applications, files, systems, networks,
databases and compilations, documentation and related textual works, graphics,
advertising, marketing and promotional materials, photographs, artwork,
drawings, articles, textual works, and Internet site content; (c) trademarks,
service marks, trade dress, logos, Internet domain names, any and all common law
rights thereto, and registrations and applications for registration thereof, all
rights therein provided by international treaties or conventions, and all
reissues, extensions and renewals of any of the foregoing; and (d) trade secrets
and confidential information, including ideas, designs, concepts, compilations
of information, methods, techniques, procedures, processes and other know-how,
whether or not patentable.

 

“IRS” means the United States Internal Revenue Service.

 

“ITC” means the investment tax credit pursuant to Section 48 of the Code.

 

“Law” means any law, statute, rule, regulation, ordinance, standard, code,
order, judgment, binding decision, writ, injunction, or decree issued or
enforced by any Authority.

 

“Liabilities” means obligations or commitments of any nature whatsoever,
asserted or unasserted, known or unknown, absolute or contingent, accrued or
unaccrued, matured or unmatured, or otherwise.

 

“Loss” means any and all claims, judgments, losses, liabilities, amounts paid in
settlement, damages, fines, monetary penalties, costs, charges, Taxes, fees,
interest and expenses (including court costs and reasonable fees of attorneys,
accountants and other experts in investigating or defending any actions or
threatened actions or otherwise incurred in connection with any direct claim or
any third-party claim).

 

“Management Company” and “Management Companies” is defined in the Recitals.

 

“Mars Project” is defined in the Recitals.

 

“Material Adverse Effect” means an event, change, occurrence, circumstance,
development or effect (including, for purposes of Section 3.1(r) (Material
Adverse Effect), any issue identified in any of the Due Diligence Reports) (each
an “Effect”) which, individually or in the aggregate: (i) has had or could
reasonably be expected to have a material adverse effect on the Assets,
liabilities, properties, Business or condition (financial, physical or
otherwise) of the Company Group Entities and Projects, taken as a whole;
provided, however, that the determination of whether a Material Adverse Effect
has occurred shall exclude the following Effects: (a) any

 

8

--------------------------------------------------------------------------------


 

event or circumstance resulting from either changes in the international,
national or regional electric industry in general or changes in general
international, national or regional economic or financial conditions, that does
not have a disproportionate impact on the Projects, as compared to similar solar
energy projects in the U.S. (including changes in the electric generating,
transmission or distribution industry, the wholesale or retail markets for
electricity, the general state of the energy industry, including natural gas and
natural gas liquid prices, the transmission system, interest rates, outbreak of
hostilities, terrorist activities or war), (b) wholesale or retail prices for
power, renewable power or RECs or changes in such prices, (c) any change in
applicable Law or regulatory policy, including but not limited to the contents
of any tariff or contract subject to the jurisdiction of FERC, that does not
have a disproportionate impact on the Projects, as compared to similar solar
energy projects in the U.S., (d) weather or meteorological events, (e) strikes,
work stoppages or other labor disturbances, and (f) the execution and delivery
of this Agreement or any Ancillary Agreement or the Transactions contemplated in
them or in the announcement of such Transactions; or (ii) that had or could
reasonably be expected to prevent or materially impair the ability of the Seller
or either Company to perform its obligations under, or to consummate the
transactions contemplated by, this Agreement or any of the Ancillary Agreements
to which it is a party.  Notwithstanding anything herein to the contrary, solely
for purposes of Section 3.1(r) (Material Adverse Effect) and Section 3.1(u) (No
Condemnation or Unrepaired Casualty), any Effect which has had, or could
reasonably be expected to have, individually or in the aggregate with all other
Effects, a material adverse effect on the Assets, liabilities, properties,
Business or condition (financial, physical or otherwise) of the Company Group
Entities (or any of them) or the Projects (or any of them) shall constitute a
Material Adverse Effect; provided, that if the value of such Effect or Effects
is less than $5,000,000 such Material Adverse Effect shall be deemed waived by
the Buyer for purposes of Section 3.1(r) and Section 3.1(u), but only so long as
the Purchase Price has been adjusted down or other remedial measures have been
taken, in each case to the reasonable satisfaction of the Buyer, to reflect such
aggregate value.

 

“Material Contracts” is defined in Section 5.12.

 

“Membership Interest Assignment” is defined in Section 3.1(a).

 

“Note Purchase Agreement” means the Note Purchase Agreement, dated as of
December 19, 2016, by and among Ahana Operations, each of the ManageCos, Funds
and SPV OpCos party thereto (as such terms are defined in the Note Purchase
Agreement) and Legal & General Reinsurance Company Limited, as amended to date.

 

“Notice of Objection” has the meaning set forth in Section 2.6(b).

 

“OFAC” is defined in Section 5.24(b).

 

“Ordinary Course of Business” means an action taken by a Person that is
consistent in nature, scope, and magnitude with the past practices of such
Person, is taken in the ordinary course of the normal, day-to-day operations of
such Person and consistent with Good Industry Practices.

 

“Outside Date” is defined in Section 8.1(a)(ii).

 

9

--------------------------------------------------------------------------------


 

“Party” means the Buyer or the Seller individually; and “Parties” means the
Buyer and the Seller collectively.

 

“Permits” is defined in Section 5.13.

 

“Permitted Encumbrances” means, collectively:  (a) Encumbrances for Taxes not
yet due or delinquent or that are being contested in good faith by appropriate
proceedings; (b) Encumbrances of carriers, warehousemen, mechanics, materialmen,
landlords and other similar Encumbrances arising in the Ordinary Course of
Business, securing payments not yet due or payable; (c) Encumbrances created by
or through the Buyer or any of its Affiliates (excluding for the avoidance of
doubt any Company Group Entities); (d) Encumbrances disclosed in Title
Commitments; (e) other imperfections of title or encumbrances which are not,
individually or in the aggregate, material in character, amount or extent and
which do not materially detract from the value or materially interfere with the
operation of a Project; (f) Encumbrances securing Existing Financing; and
(g) the Encumbrances set forth on Schedule 5.9.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, limited liability company, decedent’s
estate, organization, entity, or unincorporated organization or any Authority.

 

“Pre-Closing Statement” is defined in Section 2.3.

 

“Pre-Closing Tax Period” is defined in Section 7.9(a).

 

“Pre-Closing Tax Return” is defined in Section 7.9(a).

 

“Projects” is defined in the Recitals.

 

“Purchase Price” is defined in Section 2.2.

 

“QF” means “qualifying small power production facility,” as that term is defined
in Section 3(17)(c) of the FPA, that has an installed capacity of no greater
than 20 MW AC (net), calculated in accordance with 18 C.F.R.  § 292.204(a), and
that holds all of the exemptions from regulation set forth in 18 CFR §§
292.601(c), 292.602(b) and 292.602(c).

 

“Real Property Agreements” means the easement agreements, lease agreements or
other agreements granting rights with respect to the ownership, occupancy or use
of real property to which any Company Group Entity is a party, including all
easements and licenses in real property, all as set forth on Schedule 5.11(b).

 

“RECs” means any credits, credit certificates, green tags or similar
environmental or green energy attributes (such as those for greenhouse reduction
or the generation of green power or renewable energy) created by an Authority or
independent certification board or group generally recognized in the electric
power generation industry, and generated by or associated with a Project or
electricity produced therefrom, but excluding tax benefits.

 

10

--------------------------------------------------------------------------------


 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, depositing, injecting, escaping, leaching, dumping or
disposing of Hazardous Materials into the environment.

 

“Representative” means, with respect to any Person, any officer, director,
member, manager, employee, principal, attorney-in-fact, agent, professional
advisor, consultant or other representative of such Person.

 

“Sanctions” is defined in Section 5.24(b).

 

“Schedules” means the disclosure schedules attached to and made a part of this
Agreement.

 

“Section 754 Election” is defined in Section 7.9(e)(iii).

 

“Seller” is defined in the preamble of this Agreement.

 

“Seller Damages” is defined in Section 9.2(b).

 

“Seller Document” is defined in Section 5.3.

 

“Seller Indemnified Parties” is defined in Section 9.2(b).

 

“Seller’s Covenants” means the covenants, agreements and obligations of the
Seller set forth in this Agreement.

 

“Seller’s Knowledge” means the actual knowledge, after due inquiry, of Jason
Tai, Marvin Tien, or Ivo Pitanguy, and each of their respective successors.

 

“Seller’s Representations” means the representations and warranties of the
Seller set forth in this Agreement, any Seller Document or any certificate
delivered pursuant to this Agreement or any Seller Document.

 

“Site” means, with respect to each Project, the real property on which such
Project is located, including all related collection, access and interconnection
easements or licenses.

 

“Straddle Period” is defined in Section 7.9(b).

 

“Subsidiaries” of any Person means any corporation, partnership, joint venture,
limited liability company or other Person of which (or in which), directly or
indirectly, more than 50% of (a) the issued and outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) or (b) the interest in the capital or profits of
such partnership, joint venture, limited liability company or other Person, is
at the time owned by such first Person, or by such first Person and one or more
of its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Target Working Capital” means $0.

 

11

--------------------------------------------------------------------------------


 

“Tax Authority” means the IRS and any other domestic or foreign Authority
responsible for the imposition and/or administration of any Taxes.

 

“Tax Equity Documents” means the Tax Equity Partnership Agreements and the
agreements, if any, related thereto between GLC Solar Fund VI, LLC or GLC Solar
Fund VII, LLC, or the member of either, on the one hand, and Firstar, on the
other hand.

 

“Tax Equity Partnership” is defined in the Recitals.

 

“Tax Equity Partnership Agreements” means (a) that certain Amended and Restated
Operating Agreement of GLC Solar Fund VI, LLC dated as of December 23, 2013 by
and between GLC Solar Management VI, LLC and Firstar Development, LLC and
(b) that certain Amended and Restated Operating Agreement of GLC Solar Fund VII,
LLC dated as of July 10, 2012 by and between GLC Solar Management VII, LLC and
Firstar Development, LLC.

 

“Tax Return” means any report, form, claim for refund, return, statement or
other information (including any amendments) required to be supplied to any Tax
Authority with respect to Taxes, including information returns, any amendments
thereof or schedule or attachment thereto, including any such document prepared
on a consolidated, combined or unitary basis and including any schedule or
attachment thereto, and including any amendment thereof.

 

“Taxes” means all federal, state, local, foreign and other net income, gross
income, estimated, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, lease, service, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, levied and pending assessments,
windfall profits, value added, customs duties, capital gain, capital stock,
social security, royalty, documentary or other taxes, fees, assessments, duties
or charges of any kind whatsoever that is in the nature of a tax, together with
any interest and any penalties, additions to tax or additional amounts with
respect thereto, and the term “Tax” means any one of the foregoing Taxes.

 

“Title Commitments” means the title reports and commitments made available to
and accepted by the Buyer.

 

“Transactions” means the transaction contemplated by this Agreement and the
Ancillary Agreements.

 

“Transfer Taxes” means all transfer, sales, use, goods and services, value
added, documentary, stamp duty, transfer and conveyance Taxes and other similar
Taxes, duties, fees or charges payable to any Authority as a result of the
transfer of the Company Interests from the Seller to the Buyer.

 

“Transition Services Agreement” means that certain transition services agreement
to be executed by Seller (or its Affiliate or a third party) and Buyer,
substantially in the form of Exhibit F.

 

“Updated Financial Statements” is defined in Section 3.1(t).

 

12

--------------------------------------------------------------------------------


 

“Working Capital” means (a) all current assets (excluding (i) intercompany
balances, (ii) Cash on Hand, (iii) interest receivable on Capital Leases,
(iv) any Receivables associated with Buyer’s Acquired SREC Cash, (v) prepaid
property insurance and (vi) any income Tax assets) of the Company Group Entities
as of immediately prior to the Closing (before taking into account the
consummation of the Transactions), minus (b) all current liabilities (excluding
(i) intercompany balances, (ii) current portion of long term debt,
(iii) interest payable, (iv) any items constituting of or attributable to
deferred revenues and (v) any income Tax liabilities) of the Company Group
Entities as of immediately prior to the Closing (before taking into account the
consummation of the Transactions), in each case using the same line items set
forth on Exhibit D and calculated in accordance with GAAP and, to the extent not
inconsistent therewith, in accordance with past practice.

 

“Working Capital Adjustment” means an amount (which may be a positive or
negative number) equal to the Working Capital minus the Target Working Capital.

 

Section 1.2                                    Rules of Interpretation.  Unless
otherwise expressly provided or unless required by the context in which any term
appears:

 

(a)                                 the singular shall include the plural and
the plural shall include the singular; references to “Articles,” “Sections,”
“Schedules,” or “Exhibits” (if any) shall be to articles, sections, schedules or
exhibits (if any) of this Agreement, as the same may be amended, modified,
supplemented or replaced pursuant to the terms hereof from time to time;

 

(b)                                 all references to a particular entity shall
include a reference to such entity’s successors and permitted assigns;

 

(c)                                  the words “herein,” “hereof” and
“hereunder” shall refer to this Agreement as a whole and not to any particular
section or subsection of this Agreement;

 

(d)                                 all accounting terms not specifically
defined herein shall be construed in accordance with GAAP;

 

(e)                                  any reference to this Agreement shall
include a reference to all Schedules hereto as the same may be amended,
modified, supplemented or replaced from time to time in accordance with the
terms of this Agreement;

 

(f)                                   any reference to any agreement, document
or instrument shall mean a reference to such agreement, document or instrument
as the same may be amended, modified, supplemented or replaced from time to
time;

 

(g)                                  the use of the word “including” in this
Agreement to refer to specific examples shall be construed to mean “including,
without limitation” or “including but not limited to” and shall not be construed
to mean that the examples given are an exclusive list of the topics covered;

 

(h)                                 relative to the determination of any period
of time, “from” means “including and after,” “to” means “to but excluding” and
“through” means “through and including;”

 

13

--------------------------------------------------------------------------------


 

(i)                                     references to applicable Laws shall mean
a reference to such applicable Laws as the same may be amended, modified,
supplemented or restated and be in effect from time to time, including rules and
regulations promulgated thereunder;

 

(j)                                    unless otherwise specified to the
contrary, the word “or” shall be inclusive and shall have the meaning conveyed
by “and/or”; and

 

(k)                                 any reference to “days” means calendar days.

 

The Parties collectively have prepared this Agreement, and none of the
provisions hereof shall be construed against one Party on the ground that such
Party is the author of this Agreement or any part hereof.

 

ARTICLE II
PURCHASE AND SALE OF COMPANY INTERESTS

 

Section 2.1                                    Purchase and Sale of Company
Interests.  Upon the terms and subject to the conditions set forth in this
Agreement, on the Closing Date, the Seller shall sell, convey, transfer, assign
and deliver to the Buyer, free and clear of all Encumbrances (other than
Permitted Encumbrances described in clauses (c) and (f) of the definition
thereof), and the Buyer shall purchase from the Seller, all of the Seller’s
rights, title and interests in and to the Company Interests.  The rights, title
and interest in and to the Company Interests shall be sold, conveyed,
transferred, assigned and delivered to the Buyer for the consideration specified
in Section 2.2.

 

Section 2.2                                    Purchase Price.  Upon the terms
and subject to the conditions set forth in this Agreement, the purchase price to
be delivered by the Buyer for the Company Interests shall be, in the aggregate
(the “Purchase Price”) equal to (a) sixty-four million five hundred thousand
dollars ($64,500,000), plus (b) the Cash on Hand Adjustment (which may be a
positive or negative number), plus (c) the Working Capital Adjustment (which may
be a positive or negative number).  The Purchase Price shall be payable by wire
transfer of immediately available funds to such account or accounts as the
Seller shall have designated to the Buyer in writing at least five (5) Business
Day prior to such payment.  At the Closing, Buyer shall (x) pay to the Seller
the Purchase Price minus the Indemnity Escrow Amount and minus the Cash on Hand
Reimbursement Amount which shall be paid in accordance with Section 2.7(a), and
(y) deposit into the Escrow Account (as defined in the Escrow Agreement) an
amount equal to the Indemnity Escrow Amount.

 

Section 2.3                                    Indemnity Credit Support.  The
Indemnity Credit Support shall secure the Seller’s obligations under Article IX
and the Buyer shall be entitled to draw upon any such Indemnity Credit Support
all Buyer Damages in accordance with Section 9.2(i).  Within ten (10) Business
Days following the Indemnity Credit Support Release Date, the Buyer and Seller
shall instruct the Escrow Agent to release the Indemnity Credit Support (or the
remaining portion thereof after being drawn or called upon as provided above)
back to the Seller or the issuer or maker of such Indemnity Credit Support, as
instructed by the Seller, less the aggregate amount, as reasonably determined by
the Buyer, of any unresolved claims as to which a Claim Notice has been timely
delivered by a Buyer Indemnified Party pursuant to Article IX.

 

14

--------------------------------------------------------------------------------


 

Section 2.4                                    Pre-Closing Statement.  At least
five (5) Business Days prior to the Closing Date, the Seller will prepare, or
cause to be prepared, and deliver to Buyer an unaudited statement (the
“Pre-Closing Statement”), which shall set forth (a) the Seller’s good faith
calculation of the Working Capital Adjustment and the Cash on Hand Adjustment,
and (b) the corresponding calculation of the Purchase Price (the “Estimated
Purchase Price”), together with reasonable supporting calculations and
documentation therefor.  The Pre-Closing Statement will be prepared in
accordance with the applicable terms and provisions of this Agreement (including
Exhibit D).  The Seller shall provide the Buyer and its Representatives with any
information reasonably requested by the Buyer and shall give the Buyer and its
Representatives access, during normal business hours and upon reasonable notice,
to the personnel, properties, books and records of the Company Group Entities
(including work papers of accountants and other advisors, if any) for the
purpose of their review of the Pre-Closing Statement.  The Seller and the Buyer
shall resolve any disputes with respect to the Pre-Closing Statement prior to
the Closing and any such resolutions shall be reflected in an amended
Pre-Closing Certificate.

 

Section 2.5                                    Mechanics of Closing.  The
closing of the purchase and sale of the Company Interests (the “Closing”) will
take place on a date that is within three (3) Business Days after the date on
which the conditions precedent in Section 3.1 and Section 4.1 have been
satisfied or waived (other than those conditions which by their nature are to be
satisfied on the Closing Date), and the requirements of Section 2.4 shall have
been satisfied, or on such other date and at such other time as the Buyer and
the Seller mutually agree (the “Closing Date”).  The Closing will take place
telephonically, electronically, or as otherwise agreed by the Parties.

 

Section 2.6                                    Purchase Price-Allocation and Tax
Treatment.  The Parties intend that for U.S. federal income tax purposes, and
state and local income tax purposes to the extent following federal income tax
principles, the Transactions will be treated as a sale to the Buyer of all of
the assets of each Project and an assumption by the Buyer of all of the
liabilities of each Project.  The Parties acknowledge and agree that the fair
market value of the Company Assets as of the Closing Date, and the portion of
the Purchase Price allocated to the Seller’s beneficial ownership interests in
each Tax Equity Partnership and the portion of the Purchase Price not so
allocated to the Seller’s beneficial ownership interests in a Tax Equity
Partnership, in each case for the purposes of determining the tax consequences
of the Transactions (including the application of Section 1060 of the Code to
such transactions) shall be as set forth on a schedule to be prepared and
finalized in accordance with this Section 2.6 (the “Allocation Schedule”), which
shall employ a valuation methodology to be agreed by the parties (the
“Allocation Methodology”).  Within sixty (60) days after the Closing Date, the
Buyer shall prepare a draft Allocation Schedule employing the Allocation
Methodology and deliver such draft Allocation Schedule to the Seller for the
Seller’s review.  The Seller shall have thirty (30) days thereafter to dispute
such draft Allocation Schedule in accordance with the Allocation Methodology,
with any failure to dispute during this time deemed acceptance of such draft
Allocation Schedule.  In the event of any dispute regarding the draft Allocation
Schedule, the Seller and the Buyer shall negotiate in good faith to resolve such
dispute; provided, however, that if the Seller and the Buyer are unable to
resolve any dispute with respect to the Allocation Schedule within thirty (30)
days after the Seller’s notification of dispute to the Buyer, such dispute shall
be resolved by the Independent Accounting Firm employing the Allocation
Methodology (with the Buyer and the Seller each bearing fifty percent (50%) of
the associated fees and expenses), which resolution will be deemed final and
binding to the Buyer and

 

15

--------------------------------------------------------------------------------


 

the Seller.  In the event of any adjustment to the purchase consideration
(including any liabilities of the Company Group Entities that are treated as
consideration for Tax purposes), including as a result of any indemnity payment
made pursuant to this Agreement, the Buyer shall deliver to the Seller a revised
Allocation Schedule prepared in accordance with the Allocation Methodology
reflecting such adjustment.  Neither the Seller nor the Buyer will take a
position on any Tax Return, before any Authority, or in any judicial proceeding
that is in any way inconsistent with the Tax treatment set forth above or the
Allocation Schedule (as finalized), unless otherwise required pursuant to a
determination within the meaning of Section 1313(a) of the Code, and the Seller
and the Buyer shall file all Tax Returns in a manner consistent with such Tax
treatment and the Allocation Schedule (as finalized).

 

Section 2.7                                    Purchase Price Adjustment.

 

(a)                                 If the Closing Date occurs on or before
November 5, 2018, after the Closing Date, the Buyer shall (i) on or before
twenty-five (25) Business Days following the first Calculation Date (as defined
in and pursuant to Section 7.1(d) of the Note Purchase Agreement) to occur after
the Closing Date, file the necessary compliance certificates with the Collateral
Agent (as defined in the Note Purchase Agreement) and (ii) on or before the next
Business Day after such Calculation Date, instruct the Collateral Agent (under
and as defined in the Note Purchase Agreement) to pay to the Seller the Cash on
Hand Reimbursement Amount in accordance with the Collateral
Agency, Intercreditor and Account Agreement (as defined in the Note Purchase
Agreement); provided, that if as a result of circumstances that existed prior to
the Closing Date the conditions to the provision of such compliance certificates
are not satisfied, then the Buyer shall use its commercially reasonable efforts,
at the sole cost and expense of the Seller and subject to the Seller’s full
cooperation, to cause such conditions to be satisfied and to file such
compliance certificates as soon as reasonably practicable.

 

(b)                                 Within ninety (90) days following the
Closing Date, the Buyer will prepare, or cause to be prepared, and deliver to
the Seller an unaudited statement (the “Closing Statement”), which shall set
forth (i) the Buyer’s good faith calculation of the Working Capital Adjustment
and the Cash on Hand Adjustment, and (ii) the corresponding calculation of the
Purchase Price, together with reasonable supporting calculations and
documentation therefor.  The Closing Statement will be prepared in accordance
with the applicable terms and provisions of this Agreement (including
Exhibit D).

 

(c)                                  Upon receipt from the Buyer, the Seller
shall have thirty (30) days to review the Closing Statement.  If the Seller
disagrees with the Closing Statement or any calculation included therein, the
Seller may, on or prior to the last day of such thirty (30)-day period, deliver
a notice to the Buyer (the “Notice of Objection”), which sets forth its
objection to the Closing Statement.  Any Notice of Objection shall specify those
items or amounts with which the Seller disagrees and include a detailed
explanation of the reasons for disagreement with each such item or amount, and
shall set forth the Seller’s calculation of the disputed amounts based on such
objections.  To the extent not set forth in the Notice of Objection, the Seller
shall be deemed to have agreed with the Buyer’s calculation of all items and
amounts contained in the Closing Statement.  The Buyer shall provide the Seller
and its Representatives with any information reasonably requested by the Seller
and shall give the Seller and its Representatives access, during normal business
hours and upon reasonable notice, to the personnel, properties, books and
records

 

16

--------------------------------------------------------------------------------


 

of the Company Group Entities (including work papers of accountants and other
advisors, if any) for the purpose of their review of the Closing Statement in
accordance with this Section 2.7.

 

(d)                                 Unless the Seller timely delivers the Notice
of Objection to the Buyer, the Seller shall be deemed to have accepted the
Buyer’s calculation of all items and amounts contained in the Closing Statement
and the Closing Statement shall be final, conclusive and binding on the
Parties.  If the Seller timely delivers the Notice of Objection to the Buyer,
the Buyer and the Seller shall, during the thirty (30) days following the date
of such delivery or any mutually agreed extension thereof, use their
commercially reasonable efforts to reach agreement on the disputed items and
amounts.  If, at the end of such period or any mutually agreed extension
thereof, the Buyer and the Seller are unable to resolve their disagreements,
they shall jointly retain and refer their disagreements to a nationally
recognized independent public accounting firm mutually acceptable to the Buyer
and the Seller (the “Independent Accounting Firm”).  If the Buyer and the Seller
are unable to so agree, each shall select a nationally recognized independent
accounting firm and those two firms shall select a third such firm, in which
event “Independent Accounting Firm” shall mean the third such firm.  The Buyer
and the Seller shall instruct the Independent Accounting Firm promptly to review
this Section 2.7 and to determine, solely with respect to the disputed items and
amounts so submitted, whether and to what extent, if any, the calculations set
forth in the Closing Statement requires adjustment.  The Buyer and the Seller
shall make available to the Independent Accounting Firm all relevant books and
records and other items reasonably requested by the Independent Accounting
Firm.  As promptly as practicable, but in no event later than thirty (30) days
after its retention, the Independent Accounting Firm shall deliver to the Buyer
and the Seller a report which sets forth its resolution of the disputed items
and amounts; provided, however, that in no event shall the Independent
Accounting Firm assign a value to any item in dispute greater than the greatest
value for such item assigned by the Seller or less than the smallest value for
such item assigned by the Buyer.  The decision of the Independent Accounting
Firm shall be final, conclusive and binding on the Parties.  After the
Independent Accounting Firm’s final determination of the disputed items and
amounts, no Party shall have any further right to make any claims against any
other Party in respect of the Closing Statement or any calculation included
therein.  The Buyer and the Seller shall each pay their own costs and expenses
incurred under this Section 2.7.  The Independent Accounting Firm shall allocate
its fees, costs and expenses between the Buyer, on the one hand, and the Seller,
on the other hand, in inverse proportion as they may prevail on the value of the
matters submitted to the Independent Accounting Firm.

 

(e)                                  For the purposes of this Agreement, the
Purchase Price, as finally determined pursuant to this Section 2.7, whether by
acceptance or as a result of the dispute resolution process set forth herein
shall be the “Final Purchase Price”.  Promptly, and in any event no later than
the fifth (5th) Business Day, after such determination: (i) if the Final
Purchase Price is greater than the Estimated Purchase Price, the Buyer will pay
such excess amount to the Seller; and (ii) if the Final Purchase Price is less
than the Estimated Purchase Price, the Seller will pay such deficit amount to
the Buyer.  Any payment required to be made pursuant to this
Section 2.7(e) shall be made by the Buyer or the Seller, as the case may be, by
wire transfer of immediately available funds to an account designated in writing
by the recipient of such payment at least one Business Day prior to such
payment.  Any amounts payable pursuant to this Section 2.7(e) shall be treated
for Tax purposes as an adjustment to the Purchase Price, except to the extent
otherwise required by applicable Law.

 

17

--------------------------------------------------------------------------------


 

Section 2.8                                    Withholding Rights.  As of the
Effective Date, the Buyer is not aware of any obligation to withhold and deduct
any Taxes from the consideration otherwise payable pursuant to this Agreement. 
However, the Buyer shall be entitled to withhold such amounts as required to the
extent any such withholding is required by applicable Law, provided that the
Buyer shall first give the Seller reasonable prior written notice of its intent
to deduct or withhold any such Taxes, together with an explanation of the basis
for such deduction or withholding.  The Buyer shall consider in good faith any
proposal reasonably made by the Seller to mitigate or eliminate such withholding
Taxes. In the event the Buyer has withheld Taxes from the consideration
otherwise payable pursuant to this Agreement, the Buyer shall provide to Seller
evidence that it has remitted such Taxes to the appropriate Authorities to the
extent such evidence is reasonably available or obtainable. To the extent that
amounts are so withheld and paid over to the appropriate Authority, such amounts
shall be treated for all purposes of this Agreement as having been paid to the
Seller.

 

ARTICLE III
THE BUYER’S CONDITIONS PRECEDENT TO CLOSING

 

Section 3.1                                    Buyer’s Conditions Precedent to
Closing.  The obligation of the Buyer to consummate the Transactions shall be
subject to fulfillment at or prior to the Closing of each of the following
conditions, except to the extent the Buyer, in its sole discretion, waives such
fulfillment in writing; provided that the conditions in subsections (k) through
and including (o) of this Section 3.1 shall cease to separately apply as
conditions precedent to the Closing under this Section 3.1 as of October 29,
2018:

 

(a)                                 Assignment of Company Interests.  The Seller
shall deliver to the Buyer a counterpart of an assignment agreement in the form
attached hereto as Exhibit C (a “Membership Interest Assignment”), executed by
the Seller, conveying to the Buyer all of the Seller’s right, title and interest
in the Company Interests.

 

(b)                                 Certificates.  The Seller shall furnish the
Buyer with the following certificates and affidavit in form and substance
reasonably acceptable to the Buyer and executed by an officer of the Seller:

 

(i)                                     The Seller shall furnish the Buyer with
a certificate certifying as of the Closing Date: (A) a true and correct copy of
the resolutions, in form and substance reasonably acceptable to the Buyer, of
the Seller authorizing the execution, delivery and performance of this Agreement
and the other Seller Documents to be executed by it, and the consummation of the
Transactions, (B) incumbency matters, and (C) the Seller’s Corporate Documents
and good standing.

 

(ii)                                  The Seller shall furnish the Buyer with an
affidavit, stating, under penalty of perjury, that the Seller (or if the Seller
is an entity disregarded from its owner, the Seller’s regarded owner) is not a
foreign person, for purposes of Sections 1445(b)(2) and 1446(f) of the Code and
Treasury Regulation § 1.1445-2(b)(2)(iv)(B).  The Seller shall furnish Buyer
with a certificate on California Form 593-C demonstrating that no withholding
shall be required under Section 18662 of the California Revenue and Taxation
Code upon the transfer of any California real property by the Seller pursuant to
this Agreement.

 

18

--------------------------------------------------------------------------------


 

(iii)                               The Seller shall furnish the Buyer with a
certificate certifying as of the Closing Date that that the conditions set forth
in Section 3.1(d), Section 3.1(e), Section 3.1(f) and Section 3.1(s) have been
satisfied.

 

(c)                                  Company Group Entities.  The Seller shall
deliver to the Buyer a certificate executed by an officer of the Seller,
certifying as of the Closing Date, the Company Group Entities’ Corporate
Documents and good standing.

 

(d)                                 Resignations.  The Seller shall deliver to
the Buyer letters of resignation executed by each of the managers, directors and
officers, if any, of each of the Company Group Entities, effective as of the
Closing.

 

(e)                                  Representations and Warranties.  Each of
the Seller’s Fundamental Representations and the Seller’s Representation in
Section 5.17 (Financial Statements; No Undisclosed Liabilities; Absence of
Certain Changes) shall be true and correct as of the Closing Date and each of
the other Seller’s Representations shall be true and correct in all material
respects as of the Closing Date (except, in each case, to the extent that any of
the other Seller’s Representations relate to an earlier or other specific date,
in which case, the Seller’s Representations shall be true and correct in all
material respects as of such earlier or other specific date); provided, that if
and to the extent any Seller Representations are qualified by the words
“material,” “Material Adverse Effect” or similar qualification, such Seller
Representations shall be true and correct, as so qualified, on the Closing Date.

 

(f)                                   Covenants and Agreements.  The Seller
shall have performed or complied with all covenants and agreements required by
this Agreement to be performed or complied with by it at or prior to the Closing
Date.

 

(g)                                  Ancillary Agreements.  The Ancillary
Agreements to which the Seller or any Affiliate thereof is a party shall have
been executed thereby and delivered by the Seller to the Buyer.  The Escrow
Agreement shall have been executed and delivered by the Seller, the Buyer and
the Escrow Agent.

 

(h)                                 Consents and Approvals.  The consents and
approvals set forth on Schedule 5.4 and Schedule 6.3 shall have been duly
obtained, made, or given and shall be in full force and effect and in form and
substance acceptable to the Buyer.

 

(i)                                     Orders.  No legal, administrative,
arbitral, mediation or other alternative dispute resolution procedure or other
filed and noticed action, proceeding, claim, assessment, audit, inquiry or
similar investigation before any Authority shall have been commenced against
Buyer, Seller or any Company Group Entity which seeks to impair, restrain,
prohibit or invalidate the any of the Transactions.  No preliminary or permanent
injunction or other order issued by any Authority of competent jurisdiction
which restrains, prohibits or otherwise makes illegal the consummation of the
Transactions shall be in effect.

 

(j)                                    Affiliate Contracts.  To the extent
applicable pursuant to Section 5.22, the Seller shall deliver to the Buyer
evidence reasonably satisfactory to the Buyer that the Affiliate

 

19

--------------------------------------------------------------------------------


 

Contracts have been terminated as of or prior to the Closing Date.  Except as
disclosed on Schedule 5.22, no Company Group Entity has any outstanding
Indebtedness to any Affiliate thereof.

 

(k)                                 Title Reports. Buyer shall have received
from a third-party of its choosing a title policy or a title report for each
Project in form and substance reasonably satisfactory to Buyer (and if the
results of any such title report include findings that could reasonably
adversely impact such Project, reasonable mitigating measures shall have been
taken, as determined by the Buyer in its reasonable discretion).

 

(l)                                     Final Engineering Drawings; O&M Manuals;
Operating Reports. Buyer shall have received copies of (i) the final engineering
drawings for each Project, (ii) the operating reports detailing the operating
history of each Project since the commercial operation date for such Project and
any major maintenance issues or forecasted maintenance issues, and (iii) the
Renewable Energy Compliance Certificates delivered pursuant to (and as defined
in) the Tax Equity Partnership Agreements.

 

(m)                             Independent Engineer Reports. Buyer shall have
received from a third-party of its choosing a report, in form and substance
reasonably satisfactory to Buyer (from independent engineer(s) reasonably
acceptable to Buyer) and dated as of the Closing Date with respect to each
Project (or, in Buyer’s sole discretion, a representative report from such
independent engineer(s) that applies to a sampling of the Projects that is
acceptable to Buyer).

 

(n)                                 Environmental Site Assessments. Other than
with respect to any rooftop Projects, Buyer shall have received from a
third-party of its choosing, in form and substance reasonably acceptable to
Buyer, a true, correct and complete copy of a Phase I environmental site
assessment for each such Project with satisfactory reliance provisions and dated
not earlier than six (6) months prior to the Closing Date.

 

(o)                                 Roof Reports. Only with respect to rooftop
Projects, Buyer shall have received from a third-party of its choosing a roof
structure report in form and substance reasonably satisfactory to Buyer.

 

(p)                                 Tax, Judgment and Lien Searches.  The Buyer
shall have received recent (i) searches of the UCC filing offices for each of
the jurisdictions in which UCC financing statements would be filed in respect of
any Company Assets, and tax lien searches and (ii) judgment lien searches with
respect to each Company Group Entity.

 

(q)                                 Estoppel Certificates.  The Buyer shall have
received estoppel certificates, in form and substance reasonably satisfactory to
the Buyer, from the counterparties to Material Contracts as listed on Schedule
3.1(q).

 

(r)                                    Material Adverse Effect.  No Material
Adverse Effect shall have occurred.

 

(s)                                   Tax Equity Buyout.  (i) The Managing
Member Purchase Option under (and as defined in) that certain Amended and
Restated Operating Agreement of GLC Solar Fund VI, LLC dated as of December 23,
2013 by and between GLC Solar Management VI, LLC and Firstar Development, LLC
shall have been exercised in accordance with Section 9.4 thereof and the

 

20

--------------------------------------------------------------------------------


 

definitive documents (including a purchase and sale agreement and an assignment
and assumption agreement), in form and substance reasonably acceptable to the
Buyer, evidencing the same shall have been delivered to the Buyer and (ii) the
Managing Member Purchase Option under (and as defined in) that certain Amended
and Restated Operating Agreement of GLC Solar Fund VII, LLC dated as of July 10,
2012 by and between GLC Solar Management VII, LLC and Firstar Development, LLC
shall have been exercised in accordance with Section 9.4 thereof and the
definitive documents (including a purchase and sale agreement and an assignment
and assumption agreement), in form and substance reasonably acceptable to the
Buyer, evidencing the same shall have been delivered to the Buyer.

 

(t)                                    Updated Financial Statements.  The Seller
shall have delivered to the Buyer a copy of the unaudited Financial Statements
updated to the last day of the month preceding the Closing Date (the “Updated
Financial Statements”).

 

(u)                                 No Condemnation or Unrepaired Casualty. 
There has been no destruction by fire, explosion or other casualty or any
taking, or pending or threatened (in writing) taking, in condemnation or under
the right of eminent domain of any Project or Projects that constitutes or could
reasonably be expected to constitute a Material Adverse Effect and there is no
unrepaired casualty with respect to any Project or Projects that constitutes or
could reasonably be expected to constitute a Material Adverse Effect unless
(i) in the opinion of the Independent Engineer, such casualty is capable of
repair in a reasonably satisfactory time-frame and (ii) an adequate reserve,
reasonably acceptable to the Buyer, has been established for such repair.

 

(v)                                 Removal of Lake Merritt Solar Development. 
The Seller shall have either dissolved Lake Merritt Solar Development, LLC or
transferred the Equity Interests in such Development Company to another Person
that is not subject to the Transactions on or prior to the Closing Date, in
either case pursuant to documentation in form and substance reasonably
acceptable to the Buyer.

 

ARTICLE IV
THE SELLER’S CONDITIONS PRECEDENT TO CLOSING

 

Section 4.1                                    Seller’s Conditions Precedent to
Closing.  The obligation of the Seller to consummate the Transactions shall be
subject to fulfillment at or prior to the Closing of each of the following
conditions, except to the extent the Seller, in its sole discretion, acting
reasonably, waives such fulfillment in writing:

 

(a)                                 Consideration.  The Buyer shall have
delivered to the Seller all payments required to be made as of the Closing Date
under Section 2.2.

 

(b)                                 Certificates.  The Buyer shall have
furnished the Seller with the following certificates in form and substance
reasonably acceptable to the Seller executed by an officer of the Buyer:

 

(i)                                     A certificate certifying as of the
Closing Date: (A) a true and correct copy of the corporate action or other
evidence of authority, in form and substance reasonably acceptable to the
Seller, of the Buyer authorizing the execution, delivery and performance of this

 

21

--------------------------------------------------------------------------------


 

Agreement and each Ancillary Agreement to be executed by it in connection with
this Agreement, and the consummation of the Transactions as of the Closing,
(B) incumbency matters, and (C) good standing; and

 

(ii)                                  A certificate certifying as of the Closing
Date that the conditions set forth in Section 4.1(c) and Section 4.1(d) have
been satisfied.

 

(c)                                  Representations and Warranties.  Each of
the Buyer’s Fundamental Representations shall be true and correct as of the
Closing Date and each of the other Buyer’s Representations shall be true and
correct in all material respects as of the Closing Date (except, in each case,
to the extent that any of the other Buyer’s Representations relate to an earlier
or other specific date, in which case, such Buyer’s Representations shall be
true and correct in all material respects as of such earlier or other specific
date); provided, that if and to the extent any Buyer Representations are
qualified by the words “material,” “Material Adverse Effect” or similar
qualification, such Buyer Representations shall be true and correct, as so
qualified, on the Closing Date.

 

(d)                                 Covenants and Agreements.  The Buyer shall
have performed or complied with all covenants and agreements required by this
Agreement to be performed or complied with by it at or prior to the Closing
Date.

 

(e)                                  Ancillary Agreements.  The Ancillary
Agreements to which the Buyer or any Affiliate thereof is a party shall have
been executed thereby and delivered by the Buyer to the Seller.

 

(f)                                   Consents and Approvals.  The consents and
approvals set forth on Schedule 5.4 and Schedule 6.3 shall have been duly
obtained, made, or given and shall be in full force and effect and in form and
substance reasonably acceptable to the Seller.

 

(g)                                  Orders.  No legal, administrative,
arbitral, mediation or other alternative dispute resolution procedure or other
filed and noticed action, proceeding, claim, assessment, audit, inquiry or
similar investigation before any Authority shall have been commenced against
Buyer, Seller or any Company Group Entity which seeks to impair, restrain,
prohibit or invalidate the any of the Transactions.  No preliminary or permanent
injunction or other order issued by any Authority of competent jurisdiction
which restrains, prohibits or otherwise makes illegal the consummation of the
Transactions shall be in effect.

 

(h)                                 Replacement Credit Support.  With respect to
the Credit Support Arrangement identified on Schedule 4.1(h), on or prior to the
Closing Date the Buyer shall have executed and delivered to the relevant
beneficiary a replacement Credit Support Arrangement in substantially the same
form as the credit support to be replaced, provided that the beneficiary is
willing to accept such credit support from the Buyer, or in such other form as
acceptable to the beneficiary and the Buyer.

 

22

--------------------------------------------------------------------------------


 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Except as set forth on the Schedules, the Seller hereby represents and warrants
to the Buyer, as of the Effective Date and as of the Closing Date, as follows:

 

Section 5.1                                    Corporate Existence and Powers. 
The Seller is a limited liability company validly existing and in good standing
under the Laws of the State of Delaware, and is duly qualified or licensed to do
business in each other jurisdiction where the actions to be performed by it
under this Agreement and the other Seller Documents make such qualification or
licensing necessary, except in those jurisdictions where the failure to be so
qualified or licensed would not have a material adverse effect on the Seller’s
ability to perform its obligations under this Agreement and the other Seller
Documents. The Seller has all the requisite limited liability company power and
authority to conduct its business with respect to the ownership of the Company
Interests and the Projects and to own the Company Interests and the Projects.

 

Section 5.2                                    Company Existence and Powers. 
Each Company Group Entity is a limited liability company validly existing and in
good standing under the Laws of the State of Delaware or Commonwealth of
Massachusetts, as applicable and as indicated on Exhibit A-1 as of the Effective
Date or on Exhibit A-2 as of the Closing Date, as applicable, and has all the
requisite limited liability company power and authority to conduct its business
as it is now being conducted.  Each Company Group Entity is duly qualified or
licensed to do business in each jurisdiction in which the ownership or operation
of the Company Assets makes such qualification or licensing necessary, except in
those jurisdictions where the failure to be so duly qualified or licensed would
not have a Material Adverse Effect.  The Seller has made available to the Buyer
true and complete copies of the Company Group Entities’ Corporate Documents and
such Corporate Documents are in full force and effect.  No Company Group Entity
is in violation of its Corporate Documents.

 

Section 5.3                                    Authority.  The Seller has all
requisite limited liability company power and authority to execute and deliver
this Agreement and each Ancillary Agreement to be executed by it in connection
with this Agreement (collectively, the “Seller Documents”) and to perform the
obligations hereunder and thereunder and to consummate the Transactions.  The
Seller’s performance of its obligations under the Seller Documents does not
require any qualification, licensing or approval by any foreign jurisdiction. 
The Seller has taken all action necessary to execute and deliver this Agreement
and the other Seller Documents, as applicable, to consummate the Transactions
and to perform its obligations hereunder and thereunder, and no other action or
proceeding on the part of the Seller is necessary to authorize this Agreement,
the other Seller Documents or the Transactions.  This Agreement and the other
Seller Documents have been duly executed and delivered by the Seller.  Assuming
the due authorization, execution and delivery by the Buyer of this Agreement and
of the Seller Documents, this Agreement and the other Seller Documents
constitute legally valid and binding obligations of the Seller, enforceable
against the Seller in accordance with their terms, except as the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.

 

Section 5.4                                    Consents and Approvals;
Regulatory Status.  Other than as set out on Schedule 5.4, no consent, approval
or authorization of, permit from, declaration, filing or

 

23

--------------------------------------------------------------------------------


 

registration with, or notice to, any Authority, any third-party or any other
Person, is required to be made or obtained by the Seller or any Company Group
Entity in connection with the execution, delivery, and performance by the Seller
of this Agreement and of the Seller Documents or the consummation of the
Transactions. The execution and delivery of this Agreement and the consummation
of the Transactions does not require any Company Group Entity or any Project to
obtain pre-consummation authorization from the FERC under Section 203 of the
FPA.  Each of the Projects is a QF.  Each Project with power production capacity
that, as calculated in accordance with 18 C.F.R. § 292.204(a), exceeds one
megawatt, has filed with the FERC a Form 556 Notice of Self-Certification
pursuant to 18 C.F.R. § 292.207(a) that is valid and in full force and effect as
of the date hereof; provided that no representation concerning FERC Form 556 is
made with respect to any Project that is eligible for the exemption from filing
FERC Form 556 set forth at 18 C.F.R. § 292.203(d)(1).

 

Section 5.5                                    No Conflicts.  Neither the
execution, delivery and performance by the Seller of this Agreement or the other
Seller Documents nor the transfer of rights and consummation of the Transactions
will result in: (a) a violation of or a conflict with any provision of the
Seller’s or the Company Group Entities’ Corporate Documents; (b) a violation by
any Company Group Entity of any Law or Permit in any material respects; (c) a
material violation by the Seller of any Law or Permit; (d) a violation of or
default under any Material Contract, or a right of termination or change in
obligations of a party under any Material Contract; or (e) an imposition of any
Encumbrance on (i) the Company Assets (other than Permitted Encumbrances) or
(ii) the Company Interests.

 

Section 5.6                                    Legal Proceedings; Governmental
Orders.

 

(a)                                 Other than as set forth on Schedule 5.6 and
except with respect to environmental matters, which are addressed in
Section 5.8, there are no Actions pending or, to Seller’s Knowledge, threatened
involving the Projects, the Company Group Entities, any Company Assets or the
Company Interests or the Seller’s transfer of the Company Interests and
consummation of the transactions contemplated hereby at law or in equity or
before or by any Authority.  Other than as set forth on Schedule 5.6 and except
with respect to environmental matters, which are addressed in Section 5.8, there
are no Actions pending or, to Seller’s Knowledge, threatened involving the
Seller or, to Seller’s Knowledge, any other Person, in each case at law or in
equity or before or by any Authority which (i) may reasonably be expected to
result in the issuance or revocation of a Permit or other decision restraining,
enjoining or otherwise prohibiting or making illegal the consummation of any of
the Transactions, (ii) may reasonably be expected to result in any liability to
the Company Group Entities or (iii) may adversely impact the Seller’s ability to
consummate the Transactions.

 

(b)                                 Except as set forth on Schedule 5.6, there
are no outstanding orders, judgments, penalties or awards issued by any
Authority against or affecting any Company Group Entity or any of their
respective Assets.

 

Section 5.7                                    Compliance with Law.  Other than
as set forth on Schedule 5.7, each of the Company Group Entities and, with
respect to the Projects, the Company Group Entities, the Company Assets, the
Company Interests and the Transactions, the Seller is in compliance with all
applicable Laws and Permits in all material respects. Other than as set forth on
Schedule 5.7, neither the Seller nor any of its Affiliates has received any
written notification indicating any

 

24

--------------------------------------------------------------------------------


 

violation of or non-compliance with any applicable Law or Permit by any Company
Group Entity or with respect to the Projects, the Company Group Entities, the
Company Assets, the Company Interests or the Transactions.

 

Section 5.8                                    Environmental Matters.  Other
than as set forth on Schedule 5.8: (a) each Company Group Entity (i) is in
material compliance with applicable Environmental Laws, (ii) is not subject to
any judgment, decree or judicial order under Environmental Laws, and (iii) does
not have any material liabilities under Environmental Laws; (b) to the Seller’s
Knowledge, neither of any Company Group Entity nor any of their respective
Affiliates has received any request for information relating to, or notice of,
an alleged violation of Environmental Laws pertaining to the Projects or any
Company Assets from any Authority; (c) to the Seller’s Knowledge, there are no
pending Actions or notices of any claim, dispute or intent to sue pertaining to
the Projects or the Company Assets; (d) to the Seller’s Knowledge, there has not
been a Release of Hazardous Materials on or otherwise affecting the Real
Property and, to the Seller’s Knowledge, no Hazardous Materials are present in,
on, about or migrating to or from such properties with respect to which the
Companies could reasonably be expected to be required to perform investigation
or other remedial action under any Environmental Law; and (e) the Seller has
made available to Buyer copies of all environmental reports, studies and
assessments in its possession relating to each Project.

 

Section 5.9                                    Right and Title to the Company
Interests and the Equity Interests of each Company Group Entity.  The Seller is
the direct owner, holder of record, and beneficial owner of, and has good and
marketable title to, all of the Company Interests, free and clear of all
Encumbrances.  There are no Equity Securities held by any third party in respect
of the Company Interests.  As of the Closing Date, the Seller has the right, and
limited liability company power and authority, to transfer and deliver to the
Buyer all direct and indirect right, title and interest in the Company
Interests.  Except for the Company Interests, there are no outstanding Equity
Securities in the Companies.  Except as set forth on Schedule 5.9 none of the
Equity Securities in any Company Group Entity is subject to any voting trust,
member or partnership agreement or voting agreement or other agreement, right,
instrument or understanding with respect to any purchase, sale, issuance,
transfer, repurchase, redemption or voting of any Equity Securities in the
Company Group Entities.  Except as set forth on Schedule 5.9, the Companies are
the direct owner, holder of record, and beneficial owner of, and have good and
marketable title to, one hundred percent (100%) of the Equity Securities of each
Management Company, Holding Company, Project Company and Development Company
(other than, as of the Closing Date, Lake Merritt Solar Development, LLC, which
is subject to the provisions of Section 3.1(v)).  No Company Group Entity has
any subsidiaries other than other Company Group Entities.

 

Section 5.10                             Right and Title to Company Assets.

 

(a)                                 As of the Closing Date, the Company Group
Entities own all right, good and valid title and interest in, to and under the
Company Assets, free and clear of all Encumbrances other than Permitted
Encumbrances.

 

(b)                                 (i) All of the Company Assets of each
Project constituting personal property are (A) in good operating condition and
repair, free from any defects (except for ordinary wear and tear and defects
covered by a manufacturer warranty that is being actively pursued), (B) have

 

25

--------------------------------------------------------------------------------


 

been maintained in a manner consistent with Prudent Industry Practices and
(ii) all modules, inverters and racking are covered by a manufacturer warranty.

 

(c)                                  The Company Assets of each Project,
together with the Material Contracts, Real Property Agreements and Permits
relating to each Project, constitute all material property, assets, rights and
contracts that are necessary to operate and maintain the relevant Project in
compliance with all applicable Laws, Permits, Material Contracts and Real
Property Agreements.

 

(d)                                 There are no agreements for the sale,
mortgage, pledge or hypothecation of any Company Asset of any Project except for
the Contracts creating the Permitted Encumbrances.

 

Section 5.11                             Real Property Agreements.

 

(a)                                 No Company Group Entity owns real property.

 

(b)                                 Schedule 5.11(b) contains a true, correct
and complete list of the Real Property Agreements.  The applicable Company Group
Entity has (x) a valid leasehold or easement interest in the Company Real
Property subject to Permitted Encumbrances and the terms and conditions of the
Real Property Agreements to which it is a party and (y) good and valid title to,
or a valid leasehold interest in, all of its tangible personal property and
assets, which shall be free and clear of all liens as of the Closing Date,
except for those encumbrances against certain real and other property interests
as identified in the Title Commitments and any other Permitted Encumbrances.

 

(c)                                  Except as set forth on Schedule 5.11(c),
each of the Real Property Agreements: (i) has been duly authorized, executed and
delivered by the applicable Company Group Entity and, to the Seller’s Knowledge,
any other party thereto; (ii) constitutes a valid and binding obligation of such
Company Group Entity and, to the Seller’s Knowledge, any other party thereto;
(iii) is in full force and effect; and (iv) is enforceable in all material
respects by the applicable Company Group Entity.  There is no Default by the
Seller, any Company Group Entity or, to the Seller’s Knowledge, any other party
to any Real Property Agreements. Neither the Seller nor any Company Group Entity
has received any written notice of termination or suspension (or a threat in
writing to do the same) of any Real Property Agreement, and to the Seller’s
Knowledge no action is being taken by any Person to terminate or suspend any
Real Property Agreement.  The Seller has made available to the Buyer a correct
and complete copy of each Real Property Agreement.

 

(d)                                 The Company Real Property is sufficient to
provide the applicable Company Group Entities with continuous, uninterrupted
and, together with public roads, contiguous access to the Projects sufficient
for the operation and maintenance of the Projects in all material respects by
the applicable Company Group Entity, as contemplated to be conducted as of the
Closing Date.

 

(e)                                  There is no (i) pending condemnation or
similar proceedings affecting, or which may reasonably be expected to affect,
all or any portion of any Site or (ii) pending proceeding to change or redefine
the zoning classification of all or any portion of such Site.

 

26

--------------------------------------------------------------------------------


 

(f)                                   All utilities necessary to operate each
Project are properly and fully installed and operating.

 

(g)                                  There has been no damage to any portion of
any Site that could reasonably be expected to interfere with the operation of
any Project that has not been repaired or restored.

 

Section 5.12                             Material Contracts.

 

(a)                                 Schedule 5.12(a) contains a true, correct
and complete list of (i) the Contracts (other than the Real Property Agreements,
Permits and Affiliate Agreements) to which a Company Group Entity is a party or
by which a Company Group Entity or any Company Assets are bound, as to which the
expected cost of performing such contract in the ordinary course by such Company
Group Entity, or the revenue expected to be received under such Contract by such
Company Group Entity in the ordinary course exceeds one hundred thousand dollars
($100,000) and (ii) any Contract that provides for non-monetary obligations on
the part of a Company Group Entity, the non-performance of which obligations
could reasonably be expected to have a material adverse effect on any Company
Group Entity or any Project, in each instance other than Contracts that have
been completed or fully performed or have otherwise expired or been terminated,
in any case without any continuing liabilities of any Company Group Entities
(the “Material Contracts”).  Without limiting the foregoing, Material Contracts
shall include Contracts:

 

(i)                                     for the sale of electricity or RECs;

 

(ii)                                  under which any Company Group Entity has
created, incurred, assumed or guaranteed any Indebtedness or has created a
mortgage, security interest or other consensual Encumbrance on any property
(other than Permitted Encumbrances);

 

(iii)                               for management, operation or maintenance of
any Company Group Entity or any Project;

 

(iv)                              that provide for the indemnification by any
Company Group Entity or the assumption of any Tax, environmental or other
Liability of any Person;

 

(v)                                 concerning manufacturer or vendor product
warranties of Company Group Entity Assets;

 

(vi)                              providing for the interconnection of a Project
to any electricity distribution or transmission facilities or for the provision
of electric transmission services with respect to the electric output of a
Project; and

 

(vii)                           any Contract under which any Company Group
Entity or any of their respective direct or indirect owners, businesses or
assets (including the Projects or any portion thereof) are subject to any change
in control restrictions, direct or indirect equity ownership transfer
restrictions, build-out restrictions, restrictions on competition, rights of
first refusal, rights of first offer, or other similar rights or obligations.

 

(b)                                 The Seller has made available to the Buyer a
correct and complete copy of each Material Contract.

 

27

--------------------------------------------------------------------------------


 

(c)                                  Valid and Enforceable.  Each Material
Contract is valid, binding, and enforceable in accordance with its terms, and in
full force and effect, except with respect to Material Contracts which have been
fully performed and except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally or by equitable
principles.

 

(d)                                 Consummation of Transactions.  The
consummation of the Transactions will not affect the legality, validity, binding
nature, enforceability or force and effect of any Material Contract.

 

(e)                                  No Breach.  Except as set forth on Schedule
5.12(e), there is no Default by the Seller, any Company Group Entity or, to the
Seller’s Knowledge, any other party to any Material Contract.  There are no
letter agreements, negotiations or settlements ongoing between a Company Group
Entity and any counterparty to any Material Contract with respect to the terms
and conditions, enforceability or validity of a Material Contract.

 

(f)                                   Existing Financing.  Except as set forth
on Schedule 5.12(f), no circumstance, event or condition that, with or without
notice or the passage of time or both, has or could reasonably be expected to
constitute a breach, default or event of default under any Contract evidencing
or relating to the Existing Financing by any Company Group Entity or, to the
Seller’s Knowledge, any other party to such Contracts, or give rise to a right
of acceleration or termination under any such Contract. Each of the items
referenced in Schedule 5.11 to the Note Purchase Agreement has been resolved to
the satisfaction of the parties thereto.

 

Section 5.13                             Permits.  Schedule 5.13 sets forth all
the material permits, licenses, authorizations, approvals, registrations, rights
and similar consents granted or issued by any Authority to the Company Group
Entities (collectively, the “Permits”).  To the Seller’s Knowledge, the Permits
constitute all permits that must be obtained in connection with the
construction, ownership and ongoing operation and maintenance of the Projects as
contemplated herein and in the other Material Contracts.  Except as set forth on
Schedule 5.13, the Seller has made available to the Buyer a correct and complete
copy of each Permit listed on Schedule 5.13.  With respect to each such Permit:

 

(a)                                 Such Permit is legal, valid, binding and
enforceable in accordance with its terms, and in full force and effect and not
subject to appeal;

 

(b)                                 the consummation of the Transactions will
not affect the legality, validity, binding nature, enforceability or force and
effect of such Permit;

 

(c)                                  the applicable Company Group Entity is in
compliance with the terms and conditions of such Permit, and no event has
occurred which with notice or lapse of time or both would constitute
non-compliance with such terms and conditions in any material respect; and

 

(d)                                 no Action is pending or, to the Seller’s
Knowledge, is threatened which challenges the legality, validity, or
enforceability of such Permit.

 

28

--------------------------------------------------------------------------------


 

Section 5.14                             Finders.  Except as set forth on
Schedule 5.14, neither the Seller nor any of its Affiliates (including the
Company Group Entities) or any of their respective Representatives has incurred
any liability for any brokerage, agent’s or finder’s commissions, fees or
similar payments in connection with the Projects, this Agreement or the
Transactions for which the Buyer or any of its Affiliates or any Company Group
Entity could become liable or obligated.

 

Section 5.15                             Intellectual Property.  The Company
Group Entities own or possess sufficient rights (such as through a valid
license) to use all Intellectual Property necessary for the Business, and, to
the Seller’s Knowledge, the utilization of such Intellectual Property does not
infringe upon or violate the Intellectual Property rights of any other Person.

 

Section 5.16                             Tax Matters.

 

(a)                                 All material Tax Returns required to be
filed by any Company Group Entity have been filed.  Each such Tax Return and
each Cash Grant Application filed or submitted by or on behalf of any Company
Group Entity is correct and complete in all material respects.  The Seller has
made available to Buyer true and complete copies of all Tax Returns filed by or
on behalf of the Company Group Entities and of all Cash Grant Applications filed
or submitted by or on behalf of any Company Group Entity.

 

(b)                                 Each Company Group Entity has withheld and
timely paid all material Taxes required to have been withheld and paid by it and
has complied in all material respects with applicable Law relating to the
withholding of Taxes.

 

(c)                                  No Company Group Entity is a party to any
Tax sharing, Tax indemnification or similar agreement currently in force other
than customary tax indemnification or reimbursement provisions in any Contract
to which such Company Group Entity is a party.  No Company Group Entity has any
liability for the Taxes of any other Person under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local, or non-U.S. law), as
a transferee or successor, by contract (other than the Tax Equity Partnership
Agreements, applicable tax equity buyout documents, and customary
indemnification or reimbursement provisions in loans, leases and other
commercial agreements no significant purpose of which is related to Taxes) or
otherwise by operation of Law.

 

(d)                                 Except as set forth on Schedule 5.16(d), no
audit or other proceeding by any Authority is pending, and no Authority has
given written notice of any intention to commence an audit or other proceeding,
or assert any deficiency or claim for additional Taxes against any Company Group
Entity.  There is no threatened audit or proposed deficiency for unpaid Taxes
with respect to any Company Group Entity.  No written claim (or, to the Seller’s
Knowledge, a claim made in person or by telephone by an authorized
representative of an Authority) has ever been made by an Authority in a
jurisdiction where a Company Group Entity does not file Tax Returns that such
Company Group Entity or any of its Subsidiaries is or may be subject to taxation
by that jurisdiction.   Neither the Seller nor any Company Group Entity (or any
Affiliate or direct or indirect owner of the foregoing) has applied to the IRS
or any state tax authority for any Tax ruling (or any comparable ruling from any
other taxing authority) with respect to any Company Group Entity or any
Project.  No power of attorney has been granted with respect to any Taxes of any
Company Group Entity.

 

29

--------------------------------------------------------------------------------


 

(e)                                  There are no Encumbrances for Taxes upon
the Company Assets, other than Permitted Encumbrances.

 

(f)                                   Other than the Tax Equity Partnerships,
each Company Group Entity is and has at all times been properly treated as a
disregarded entity for U.S. federal and state income tax purposes, and no
election has been filed with respect to each such Company Group Entity so as to
cause it to be treated as an association taxable as a corporation for U.S.
federal income tax purposes.  Each Tax Equity Partnership is and has at all
times been properly treated as either a partnership or a disregarded entity for
U.S. federal and state income tax purposes, and no election has been filed with
respect to each such Tax Equity Partnership so as to cause it to be treated as
an association taxable as a corporation for U.S. federal income tax purposes.

 

(g)                                  Each Tax Equity Partnership has made a
valid election under Section 754 of the Code.

 

(h)                                 Cash Grants were awarded and ITC was claimed
with respect to the Projects as identified on Schedule 5.16(h).  There is no
fact, circumstance, or occurrence that would cause the Cash Grant received by
any Company Group Entity to be disallowed, reduced (other than for reason of
sequestration), recaptured, or treated as resulting in income subject to tax as
a result of an excessive Cash Grant award.  There is no fact, circumstance, or
occurrence that would cause the ITC claimed with respect to any Project owned by
any Tax Equity Partnership or its Subsidiaries to be disallowed, reduced, or
recaptured.  Neither the Seller nor any Company Group Entity has breached any
representation, warranty or covenant in the Tax Equity Documents.  No part of
the assets, property or equipment of any Company Group Entity is tax-exempt use
property within the meaning of Section 168(h) of the Code or subject to the
alternative depreciation system within the meaning of Section 168(g) of the
Code.  There is no fact, circumstance, or occurrence that would cause the
federal income tax depreciation deductions of any Tax Equity Partnership to be
disallowed or deferred.

 

Section 5.17                             Financial Statements; No Undisclosed
Liabilities; Absence of Certain Changes.

 

(a)                                 Financial Statements. Set forth on Schedule
5.17(a) are true, correct and complete copies of (i) with respect to Ahana
Operations, (x) audited financial statements consisting of a balance sheet and
related statements of income and retained earnings, members’ equity and cash
flow for the years ended 2016 and 2017, together with the related accountant
opinions delivered in connection with such financials, (y) unaudited
consolidated financial statements consisting of a balance sheet and related
statements of income and retained earnings, members’ equity and cash flow for
the year ended 2017 and for the three month period ended June 30, 2018, together
with the related accountant opinions delivered in connection with such
financials, and (ii) with respect to Ahana Operations 2, unaudited consolidated
financial statements consisting of a balance sheet and related statements of
income and retained earnings, members’ equity and cash flow for the years ended
2015, 2016, 2017 and for the three month period ended June 30, 2018, together
with the related accountant opinions delivered in connection with such
financials (collectively, the “Financial Statements”).  The Financial Statements
(and as of the Closing Date the Updated Financial Statements) (1) have been
prepared in accordance with GAAP (or are accompanied by GAAP reconciliations,
other than footnotes), using the same accounting

 

30

--------------------------------------------------------------------------------


 

principles, policies and methods as have been historically used in connection
with the calculation of the items reflected thereon, and (2) present fairly in
all material respects the financial condition of the Company Group Entities as
of the respective dates they were prepared and the results of the operations of
the Company Group Entities for the periods indicated.

 

(b)                                 No Undisclosed Liabilities.  No Company
Group Entity has any Liabilities except Liabilities that are (i) disclosed on
the Balance Sheets, (ii) future obligations under Contracts, Permits and
applicable Law (and which do not arise out of a breach of a Contract or
violation of Law or a Permit), and (iii) liabilities otherwise described on
Schedule 5.17(b).

 

(c)                                  Absence of Certain Changes.  Since the
Balance Sheet Date, and other than in the Ordinary Course of Business consistent
with past practice, there has not been, with respect to the Company Group
Entities, any:

 

(i)                                     event, occurrence or development that
has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

 

(ii)                                  amendment of the Corporate Documents of
any Company Group Entity, other than with respect to the tax equity buyouts
described in Section 3.1(s);

 

(iii)                               issuance sale or other disposition of, or
creation of any Encumbrance on, any membership interests in any Company Group
Entity, or grant of any options, warrants, or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any membership interests in
any Company Group Entity;

 

(iv)                              declaration or payment of any distributions on
or in respect of any membership interests in the Companies or redemption,
purchase or acquisition of any of the Company Group Entity ‘s outstanding
membership interests;

 

(v)                                 material change in any method of accounting
or accounting practice of Company Group Entity, except as required by GAAP or as
disclosed in the notes to the Financial Statements;

 

(vi)                              entry into any Contract that would constitute
a Material Contract;

 

(vii)                           incurrence, assumption or guarantee of any
indebtedness for borrowed money except unsecured current obligations and
Liabilities incurred in the ordinary course of business consistent with past
practices;

 

(viii)                        transfer, assignment, sale or other disposition of
any of the assets shown or reflected in the Balance Sheet or cancellation of any
debts or entitlements;

 

(ix)                              material damage, destruction or loss (whether
or not covered by insurance) to its property, except for any damage, destruction
or loss that has been promptly disclosed in writing by the Seller to the Buyer
in reasonable detail and that has been addressed through the operation of
Section 3.1(u) and the other applicable provisions of this Agreement;

 

(x)                                 any capital investment in, or any loan to,
any other Person;

 

31

--------------------------------------------------------------------------------


 

(xi)                              acceleration, termination, material
modification to or cancellation of any material Contract (including, but not
limited to, any Material Contract) to which the Company is a party or by which
it is bound;

 

(xii)                           any material capital expenditures;

 

(xiii)                        imposition of any Encumbrance upon any of any
Company Group Entity ‘s properties or assets, tangible or intangible;

 

(xiv)                       acquisition by merger or consolidation with, or by
purchase of a substantial portion of the assets, stock or other equity of, or by
any other manner, any business or any Person or any division thereof;

 

(xv)                          adoption of any plan of merger, consolidation,
reorganization, liquidation or dissolution or filing of a petition in bankruptcy
under any provisions of federal or state bankruptcy Law or consent to the filing
of any bankruptcy petition against it under any similar Law;

 

(xvi)                       action by a Company Group Entity to make, change or
rescind any Tax election, amend any Tax Return or take any position on any Tax
Return, take any action, omit to take any action or enter into any other
transaction that would have the effect of increasing the Tax liability or
reducing any Tax asset of Buyer in respect of any Post-Closing Tax period; or

 

(xvii)                    any Contract to do any of the foregoing, or any action
or omission that would result in any of the foregoing.

 

Section 5.18                             Books and Records.  The Seller has made
available to the Buyer a true, complete and correct copy of the Books and
Records of the Company Group Entities.  Such Books and Records contain true,
correct and complete copies of the Corporate Documents of the Company Group
Entities.

 

Section 5.19                             Employees.  The Company Group Entities
do not have and have never had any employees.

 

Section 5.20                             Employee Benefits.  The Company Group
Entities do not have and have never sponsored, maintained or contributed to any
Benefit Plan.  There does not exist now, nor do any circumstances exist now,
that reasonably could be expected to impose, any liability on the Company Group
Entities with respect to any Benefit Plan that any Person maintains or in the
past maintained (or to which such Person ever contributed or was required to
contribute) if such Person, together with the Company Group Entities, could be
deemed a single employer within the meaning of Section 4001(b) of ERISA.

 

Section 5.21                             Investment Company Act.  No Company
Group Entity is an “investment company” required to be registered under, nor a
company controlled by an “investment company” required to be registered under,
the Investment Company Act of 1940.

 

Section 5.22                             Affiliate Contracts.  Except as set
forth on Schedule 5.22 (collectively, the “Affiliate Contracts”), neither the
Seller nor any of its Affiliates (other than a Company Group

 

32

--------------------------------------------------------------------------------


 

Entity) or any manager, officer, employee, director or member of the Seller or
any of its Affiliates (a) is a party to any Contract or transaction with any
Company Group Entity with ongoing obligations or (b) has any interest in any
property, real or personal or mixed, tangible or intangible, used in or
pertaining to the Business or the Projects.  Unless otherwise agreed in writing
by the Seller in its sole discretion (or by any of its Affiliates that are party
to an Affiliate Contract) and the Buyer, each Affiliate Contract will be
terminated on or prior to the Closing Date.

 

Section 5.23                             Solvency.  No petition or notice has
been presented, no Order has been presented, no Order has been made and no
resolution has been passed for the Bankruptcy, liquidation, winding-up or
dissolution of the Seller or any Company Group Entity. No receiver, trustee,
custodian or similar fiduciary has been appointed over the whole or any part of
the assets or the income of the Seller or any Company Group Entity. Neither the
Seller nor any Company Group Entity has any plan or intention of, and such
Person has not received any notice that any other Person has any plan or
intention of, filing, making or obtaining any such petition, notice, Order or
resolution or of seeking the appointment of a receiver, trustee, custodian or
similar fiduciary. Each of the Seller and each Company Group Entity is solvent
and has sufficient assets and capital to carry on its business as conducted as
of the date hereof and to perform its obligations hereunder.

 

Section 5.24                             Compliance with Anti-Corruption Laws.

 

(a)                                 None of any Company Group Entity, any Person
acting on behalf of a Company Group Entity or, to the Seller’s Knowledge, any of
their respective current or former members, sponsors, directors, representatives
or agents (a) has used in the past five (5) years or is using any corporate
funds for any illegal contributions, gifts,  entertainment or other unlawful
expenses relating to political activity, (b) has used in the past five (5) years
or is using any corporate funds for any direct or indirect unlawful payments to
any foreign or domestic  governmental officials or employees, (c) has violated
in the past five (5) years or is violating any provision of any applicable
anti-corruption Law or anti-bribery Law of any jurisdiction where the Companies
do business, including but, not limited to, the U.S. Foreign Corrupt Practices
Act of 1977 (together, “Anti-Corruption Laws”), (d) has established or
maintained, or is maintaining, any unlawful fund of corporate monies or other
properties or (e) has made any bribe, unlawful rebate, payoff, influence
payment, kickback or other unlawful payment of any nature. No Company Group
Entity has established or maintained any fund or asset in relation to any
Project that has not been recorded in the Books and Records of such Company
Group Entity.

 

(b)                                 None of any Company Group Entity, any Person
acting on behalf of a Company Group Entity or, to the Seller’s Knowledge, any of
their respective current or former members, sponsors, directors, representatives
or agents (a) is not or has not at any time in the past five (5) years been in
compliance with any statutory or regulatory requirements of the Laws implemented
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) (collectively, “Sanctions”), in each case to the extent OFAC applies to
such Person, (b) has engaged in the past five (5) years in any transaction or
other business in or with (i) Cuba, Iran, Myanmar, North Korea, Sudan, or Syria
or the Crimea region of the Ukraine or (ii) any Person that is included, at the
time of the relevant transaction, in the list of “Specifically Designated
Nationals” and “Blocked Persons” published by the United States Department of
Treasury or any other restricted person or entity, as may be promulgated by the
United States government from

 

33

--------------------------------------------------------------------------------


 

time to time, and (c) is a person or entity that is included in the list of
“Specifically Designated Nationals” and “Blocked Persons” published by the
United States Department of Treasury or any other restricted person or entity.

 

(c)                                  The Companies have implemented and
maintained in effect policies and procedures for compliance with Anti-Corruption
Laws and designed to ensure compliance by the Company Group Entities and their
members, sponsors, directors, representatives or agents, with all statutory and
regulatory requirements of the Laws implemented by OFAC.

 

(d)                                 No utilization, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

 

Section 5.25                             Information Provided.  All the
materials in the electronic data room established by Seller’s advisor MVP
Capital and available at https://mvp.firmex.com and all other information
provided by the Seller, ATN, MVP Capital or the Companies have been provided in
good faith, there has been no willful exclusion of material information in the
assembling of materials for such data room or otherwise provided by the Seller,
ATN, MVP Capital or the Companies.

 

Section 5.26                             Existing Financings Representations and
Warranties.  The Seller makes the representations and warranties to the Buyer as
set forth on Schedule 5.26.

 

Section 5.27                             Managers, Officers and Bank Accounts.
Schedule 5.27 is a correct and complete list of (a) the managers, officers and
directors, of each Company Group Entity, (b) the names and locations of all of
the bank accounts of each Company Group Entity, if any, and (c) the persons
authorized to sign checks drawn on such accounts.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

Except as set forth on the Schedules, the Buyer hereby represents and warrants
to the Seller, as of the Effective Date and as of the Closing, as follows:

 

Section 6.1                                    Corporate Existence and Powers. 
The Buyer is a limited liability company validly existing and in good standing
under the Laws of the State of Delaware, and has all the requisite limited
liability company power and authority to conduct its business as it is now being
conducted and to own, lease and operate its assets.

 

Section 6.2                                    Authority.  The Buyer has all
requisite limited liability company power and authority to execute and deliver
this Agreement and each Ancillary Agreement to be executed by it in connection
with this Agreement (collectively, the “Buyer Documents”) and to perform its
obligations hereunder and thereunder.  The Buyer’s performance of its
obligations under the Buyer Documents does not require any qualification,
licensing or approval by any foreign jurisdiction.  The Buyer has taken all
action necessary to execute and deliver this Agreement and the other the Buyer
Documents, as applicable, to consummate the Transactions and to perform its
obligations hereunder and thereunder, and no other action or proceeding on the
part of the Buyer is necessary to authorize this Agreement and the other Buyer
Documents and the Transactions.  This Agreement

 

34

--------------------------------------------------------------------------------


 

and the other Buyer Documents have been duly executed and delivered by the
Buyer.  Assuming the due authorization, execution and delivery by the Seller of
this Agreement and of the Buyer Documents, this Agreement and the other Buyer
Documents constitute legally valid and binding obligations of the Buyer,
enforceable against it in accordance with the respective terms thereof, except
as the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the enforcement
of creditors’ rights generally or by equitable principles.

 

Section 6.3                                    Consents and Approvals;
Regulatory Status.  Other than as set out on Schedule 6.3, no consent, approval
or authorization of, permit from, declaration, filing or registration with, or
notice to, any Authority, any third-party or any other Person, is required to be
made or obtained by the Buyer in connection with the execution, delivery and
performance of this Agreement and the other Buyer Documents and the consummation
of the Transactions. The execution and delivery of this Agreement and the
consummation of the Transactions does not require Buyer to obtain
pre-consummation authorization from the FERC under Section 203 of the FPA.  The
Buyer is either (a) not a “holding company” as that term is used under
Section 203(a)(2) of the FPA or (b) is a “holding company” that holds the
blanket authorization set forth in 18 C.F.R. § 33.1(c)(8).

 

Section 6.4                                    No Conflicts.  Neither the
execution, delivery and performance by the Buyer of this Agreement or the other
Buyer Documents nor the transfer of rights and consummation of the Transactions
will result in (a) a violation of or a conflict with any provision of the
Buyer’s Corporate Documents or (b) a material violation by the Buyer of any Law.

 

Section 6.5                                    Legal Proceedings.  There are no
Actions pending or, to the Buyer’s knowledge, threatened against, relating to or
affecting the Buyer or any of its Assets which could reasonably be expected to
result in an order or judgment restraining, enjoining or otherwise prohibiting
the acquisition of the Company Interests by the Buyer or the consummation of the
Transactions.

 

Section 6.6                                    Finders.  The Buyer has not
engaged any finder, broker or other intermediary in connection with the
Transactions.  Neither the Buyer nor any of its Affiliates or representatives
has incurred any liability for any brokerage, agent’s or finder’s commissions,
fees or similar payments in connection with the Projects, this Agreement or the
Transactions for which the Seller or any of its Affiliates could be liable or
obligated.

 

Section 6.7                                    Sufficient Funds.  The Buyer has
sufficient funds, available lines of credit or other sources of immediately
available funds to consummate the Transactions, including to purchase the
Company Interests and to pay the Purchase Price in accordance with Section 2.2.

 

Section 6.8                                    Compliance with Laws.  The Buyer
is not in violation of any Law, except for violations that would not, in the
aggregate, have a material adverse effect on the Buyer’s ability to perform its
obligations hereunder.

 

Section 6.9                                    Due Diligence.  The Buyer has had
the opportunity to conduct all such due diligence investigations of the Company
Assets and Company Interests as it deemed necessary or advisable in connection
with entering into this Agreement and the Transactions, and the Buyer

 

35

--------------------------------------------------------------------------------


 

acknowledges that the Seller has made no other representations or warranties
other than those set forth in Article V, in any Seller Documents to be executed
and delivered in connection herewith, and in any certificates delivered pursuant
hereto or thereto.

 

ARTICLE VII
CERTAIN COVENANTS

 

Section 7.1                                    Confidentiality Agreement. 
Subject to Section 7.2, as of the Effective Date, the terms and conditions of
the Confidentiality Agreement shall govern the disclosure of any information by
either Party or their respective Affiliates; provided, the Buyer and the Seller
agree that (a) Section 14 of the Confidentiality Agreement is hereby revised
such that the Confidentiality Agreement shall expire on the second anniversary
of the Effective Date (as defined in this Agreement) except to the extent the
Confidentiality Agreement covers any Buyer Confidential Information, to which
extent the Confidentiality Agreement shall be deemed to have expired on the
Closing Date and (b) for the avoidance of doubt, the term “Representative” as
defined in the Confidentiality Agreement shall include, without limitation, all
actual or potential direct or indirect investors in the Buyer and its
Affiliates.

 

Section 7.2                                    Buyer Confidential Information.

 

(a)                                 Buyer Confidential Information.  The Seller
acknowledges that the Buyer Confidential Information is valuable to the Buyer
and, as of the Closing Date, the Seller agrees not to disclose any Buyer
Confidential Information other than to its employees, agents, representatives
and consultants who have a need to know such information and which have executed
non-disclosure agreements consistent with the terms hereof or who are otherwise
bound by confidentiality consistent with the terms hereof, without the prior
written consent of the Buyer.  For purposes of this Agreement, “Buyer
Confidential Information” shall mean any and all information related to the
Buyer, the Company Interests, the Company Group Entities and the Projects. 
Information shall not be deemed to be the Buyer Confidential Information if it
has become generally known or available within the industry or the public
through no act or omission of the Seller.

 

(b)                                 Duty to Maintain Confidentiality.  The
Seller shall, and shall cause its Affiliates to, maintain any Buyer Confidential
Information in confidence and shall not disclose it or cause it to be disclosed
by the Seller or any third party without the Buyer’s prior express written
consent except as permitted in Section 7.2(a) or Section 7.2(c).

 

(c)                                  Permitted Disclosure.  Notwithstanding
Section 7.2(b), the Buyer Confidential Information may be disclosed if required
by any Authority or by applicable Law or stock exchange rule; provided, however,
that (i) if the Buyer Confidential Information is submitted under any and all
applicable provisions for confidential treatment and (ii) if the Seller is
permitted to do so, the Buyer shall be given written notice of the requirement
for disclosure promptly after such disclosure is requested, so that it may take
whatever action it deems appropriate, including intervention in any proceeding
and seeking a protective order or an injunction, to prohibit such disclosure. 
If the Buyer Confidential Information is disclosed under the provisions of this
Section 7.2(c), the Seller shall notify the Buyer of the same in writing not
later than five (5) Business Days following the disclosure.

 

36

--------------------------------------------------------------------------------


 

Section 7.3                                    Public Announcements.  Neither
the Seller nor the Buyer shall issue any public announcement or other statement
with respect to the financial terms of this Agreement or the Transactions,
without the prior consent of the other Party (which consent shall not be
unreasonably withheld, conditioned or delayed), unless compliance with
applicable Law or stock exchange rule (including in connection with obtaining
the necessary approvals of this Agreement and the Transactions from any
Authority) does not allow for such prior written consent; provided, however,
that the Buyer and the Seller shall have the right without obtaining such
consent to include public information (excluding information that has been made
public by a Party’s breach of its confidentiality obligations owing to the other
Party) concerning the Projects in its marketing materials, and, provided,
further, that (a) each Party may disclose, without the consent of the other
Party, the name, location and size of the Projects and that the Seller sold the
Projects, and (b) without limiting the Buyer’s right to disclose any information
concerning the Projects, the Buyer may disclose, without the consent of the
Seller, that the Buyer acquired the Projects.  In the event a Party breaches
this Section 7.3, in addition to and not in lieu of any legal or equitable
remedies that may otherwise be available, the non-breaching Party may, in its
sole discretion, issue public announcements that the non-breaching Party shall
deem to be appropriate in its sole discretion to supplement, correct or amplify
the announcement or statement made by the breaching Party.  In no case shall
either Party disclose (in any public or other statement, marketing materials, or
otherwise) the identity of the other Party or its direct or indirect owners
without the other Party’s prior written consent.

 

Section 7.4                                    Further Assurances.  Each of the
Parties shall use commercially reasonable efforts to from time to time execute
and deliver such further instruments and take such further actions as may be
reasonably necessary to carry out the purpose and intent of this Agreement.

 

Section 7.5                                    Conduct of Business; Exclusivity.

 

(a)                                 Except as set forth on Schedule 7.5, as
contemplated by this Agreement or as required by applicable Law, during the
period from the Effective Date and continuing until the earlier of the
termination of this Agreement in accordance with its terms and the Closing Date,
except with the consent of the Buyer (which shall not be unreasonably withheld,
delayed or conditioned), the Seller shall, and shall cause the Company Group
Entities to, carry on the Business in the Ordinary Course of Business.  During
the period from the Effective Date and continuing until the earlier of the
termination of this Agreement in accordance with its terms and the Closing Date
the Seller shall, and shall cause the Company Group Entities to (i) report to
the Buyer at such times as the Buyer may reasonably request concerning the
status of the Business, conditions (financial or otherwise), Assets, and results
of operations, (ii) maintain the Assets owned or used by any Company Group
Entity in a state of repair and condition that complies in all material respects
with applicable Law (including Anti-Corruption Laws and applicable Sanctions)
and all Material Contracts to which such Person is a party, and Good Industry
Practices, (iii) keep in full force and effect, without amendment, all material
rights relating to the Business, and (iv) comply with all applicable Laws in all
material respects.  The Seller may, on or prior to the Closing Date and so long
as such action is in compliance with all Material Contracts, including those
relating to the Existing Financing, (i) sweep, or cause to be swept, funds from
bank accounts of the Company Group Entities to bank accounts of the Seller or
any of its Affiliates or (ii) otherwise transfer, or cause to be transferred, to
the Seller or any of its Affiliates all cash and cash equivalents generated by
the Company Group Entities.

 

37

--------------------------------------------------------------------------------


 

(b)                                 Without limiting the generality of the
foregoing, except as set forth on Schedule 7.5, as contemplated by this
Agreement, or as required by applicable Law, without the consent of the Buyer
(which shall not be unreasonably withheld, delayed or conditioned, except that
the Buyer may grant, withhold, delay or condition its consent in its sole and
absolute discretion with respect to item (xii) and, with respect to any writing
pertaining to the foregoing, item (xv)), the Seller shall not, and shall not
permit the Company Group Entities to:

 

(i)                                     sell, transfer or otherwise dispose of
any Assets of any of the Company Group Entities other than sales of electric
power or RECs as set forth in the Material Contracts and the transfer of an
Asset that is worn out, obsolete, damaged or no longer necessary or useful for
the operation of the relevant Project;

 

(ii)                                  mortgage, pledge or subject to
Encumbrances, other than Permitted Encumbrances, any Company Assets;

 

(iii)                               amend the Corporate Documents of any Company
Group Entity;

 

(iv)                              issue any additional Equity Securities to any
Person other than the Seller or amend the terms of any issued and outstanding
Equity Securities of the Company Group Entities;

 

(v)                                 make any changes in its accounting methods,
principles or practices, other than as required as a result in changes in GAAP
or applicable Law;

 

(vi)                              except as required by the Tax Equity
Partnership Agreements, make, change or rescind any Tax election, file any
amended Tax Return or take any position on any Tax Return, take any action, omit
to take any action or enter into any other transaction that would have the
effect of increasing the Tax liability or reducing any Tax asset of Buyer in
respect of any Post-Closing Tax period, or consent to any extension or waiver of
the limitation period applicable to any Tax claim or assessment relating to a
Company Group Entity;

 

(vii)                           be party to any merger, acquisition,
consolidation, recapitalization, liquidation, dissolution or similar
transaction, or acquire any business or Person, in a single transaction or a
series of related transactions;

 

(viii)                        make any change in the Business or the operations
of any Project, except such changes required to comply with any applicable Law;

 

(ix)                              incur, assume or guarantee any Indebtedness
for borrowed money except unsecured current obligations and Liabilities incurred
in the Ordinary Course of Business consistent with past practice;

 

(x)                                 declare or pay any distributions on or in
respect of any membership interests in the Companies;

 

(xi)                              enter into any Contract or series of Contracts
that would have been a Material Contract if it had existed on the Effective
Date;

 

38

--------------------------------------------------------------------------------


 

(xii)                           enter into, amend, modify, grant a waiver in
respect of, cancel or consent to the termination of any Material Contract other
than any amendment, modification or waiver which is not material to such
Material Contract, as applicable, and is otherwise in the Ordinary Course of
Business; provided, that notwithstanding the foregoing, in no case shall the
Seller cause or permit any Company Group Entity to enter into, amend, modify,
grant a waiver in respect of, cancel or consent to the termination of any Real
Property Agreement; revenue Contract (including power purchase agreements, REC
purchase agreements, net metering credit  agreements); Contract evidencing or
relating to the Existing Financing; Contract with an Affiliate; or Contract that
includes change in control restrictions, direct or indirect equity ownership
transfer restrictions, restrictions on competition, rights of first refusal,
rights of first offer, or other similar rights;

 

(xiii)                        commence or settle, or agree to settle, any Action
with any third party, including any Authority;

 

(xiv)                       make any individual capital expenditure in excess of
$50,000 or that when combined with all other capital expenditures made from and
after the Effective Date exceeds $150,000; or

 

(xv)                          agree in writing to do any of the foregoing.

 

(c)                                  Until this Agreement is terminated or the
Closing occurs, the Seller will not, and will cause its Representatives and
Affiliates not to, directly or indirectly, initiate, solicit or respond to the
submission of, or enter into any negotiations in respect of, any indication of
interest, proposal or offer from any Person relating to any (a) merger or
consolidation with or into, (b) acquisition or purchase of any material asset
of, or any equity or debt interest in, (c) lease or disposition of any material
asset of or relating to, or (d) similar transaction, business combination or
investment involving any Company Group Entity, any Project any Company Interest,
or the Business (any of the transactions described in clauses (a) through (d), a
“Third-Party Acquisition”).  Immediately upon execution of this Agreement,
Seller shall, and shall cause its Representatives and Affiliates to, discontinue
any and all existing discussions or negotiations with any Person other than the
Buyer and its Affiliates and Representatives regarding a Third-Party
Acquisition.

 

Section 7.6                                    Governmental Filings, Consents
and Notification.

 

(a)                                 Upon the terms and subject to the conditions
set forth in this Agreement, each of the Parties shall use its commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other Party in doing, all
things necessary, proper or advisable to consummate and make effective, as
promptly as practicable, the Transactions in accordance with the terms of this
Agreement, including (i) obtaining all necessary approvals under any applicable
Laws required in connection with this Agreement and the Transactions and
(ii) obtaining all necessary actions or non-actions, waivers, consents,
approvals and authorizations from the Authorities, the making of all necessary
registrations and filings (including filings with the Authorities) and the
taking of all steps as may be necessary to obtain an approval or waiver from, or
to avoid an action or proceeding by, any Authority.  Notwithstanding any other
provision herein, in no event will the Buyer or any of its Affiliates be
required to enter into or offer to enter into any divestiture, hold-separate,
transfer of

 

39

--------------------------------------------------------------------------------


 

control, business limitation, guaranty, letter of credit, bonds, indemnity,
contribution or investment of capital, or similar agreement or undertaking in
connection with this Agreement or the Transactions contemplated hereby, or
institute or defend any litigation or other legal proceeding, whether judicial
or administrative, including seeking to have any stay or temporary restraining
order vacated or reversed. Prior to the Closing, the Buyer shall cooperate with
Seller and provide any information regarding the Buyer reasonably necessary to
assist the Seller in making any filings or applications with any Authority. 
Upon the terms and subject to the conditions herein provided and subject to the
Parties’ obligations under applicable Law, neither Party shall knowingly take or
cause to be taken any action that would reasonably be expected to materially
delay or prevent the satisfaction as promptly as practicable, of the conditions
set forth in Section 3.1(h) and Section 4.1(f).  Each Party undertakes and to
make as soon as practicable such filings and apply as soon as practicable for
such approvals and consents as are required under any applicable Laws.

 

(b)                                 Each Party shall respond as promptly as
practicable to all inquiries and requests received from the FTC, the Antitrust
Division, any State Attorney General, FERC or other Authority in connection with
antitrust matters or applicable Laws.  No Party shall enter into any agreement
with the FTC, the Antitrust Division, any State Attorney General, FERC or other
Authority not to consummate the Transactions, except with the prior written
consent of the other Party.

 

(c)                                  In addition, each Party shall, subject to
applicable Law (i) promptly notify the other Party of any written communication
to that Party from the FTC, the Antitrust Division, any State Attorney General,
FERC or any other Authority pertaining to the Transactions and permit the other
Party to review in advance any proposed communication to any of the foregoing,
(ii) consult with the other Party prior to participating in any meeting,
telephone call or discussion with any Authority in respect of any filings,
investigation or inquiry concerning this Agreement or the Transactions
contemplated hereby and provide the other Party the opportunity to attend and
participate in any such meeting, telephone call or discussion and (iii) furnish
the other Party with copies of all correspondence, filings and written
communications (or a reasonably detailed summary of any oral communications)
between them and their respective Representatives, on the one hand, and any
Authority or members of its staff, on the other hand, with respect to this
Agreement and the Transactions.

 

(d)                                 The Buyer and Seller shall share the cost
50/50 with respect to the payment of all filing fees or other disbursements to
the applicable Authorities in connection with obtaining any approvals or making
the notifications or filings required for the purposes of satisfying the
conditions set forth in Article III and Article IV (including document
translation fees or third party expert fees but not including the costs of each
Party’s own legal advisors or any fees not usual and customary for transactions
of this sort).

 

Section 7.7                                    Access Prior to Closing.

 

(a)                                 From the Effective Date until the earlier of
termination of this Agreement or the Closing, the Seller shall give the Buyer
reasonable access, upon reasonable notice during normal business hours, to all
properties, books, records and key management personnel of or pertaining to the
applicable Company Group Entities; provided, however, that the foregoing will
not: (i) interfere with the day-to-day operations of the Company Group Entities;
(ii) require the

 

40

--------------------------------------------------------------------------------


 

Seller or the Company Group Entities to provide access or to disclose
information where such access or disclosure would contravene any applicable Law
or Contract, would relate to commercially sensitive information, or would result
in the waiver of any legal privilege or work-product protection; or
(iii) include any sampling or testing for or regarding any environmental matters
without the Seller’s prior written consent. Any information disclosed prior to
the Closing Date will be subject to the provisions of the Confidentiality
Agreement. In the event of a conflict or inconsistency between the terms of this
Agreement and the Confidentiality Agreement, the terms of this Agreement will
govern.  The parties acknowledge and agree that the Company Group Entities may
designate any competitively sensitive information made available to the Buyer
under this Agreement as “outside counsel only” and such information shall be
given only to the outside counsel of the Buyer and may not be shared with the
Buyer or any of its subsidiaries or any of their respective Representatives
(other than such outside counsel).

 

(b)           The Buyer agrees to indemnify, defend and hold harmless the Seller
and its Affiliates from and against any and all liabilities, losses, claims and
causes of action for personal injury, death or property damage occurring on or
to such property of the Company Group Entities as a result of the Buyer or its
Representative’s entry onto or conduct while on the premises of the Company
Group Entities or any of their respective Affiliates.  The Buyer agrees to
comply fully with all rules, regulations and instructions issued by the Seller
or any of its Affiliates regarding the actions of the Buyer and any of its
Representatives while upon, entering or leaving any such property.

 

Section 7.8            Transfer Taxes.  The Buyer will pay one hundred percent
(100%) of any Transfer Taxes.  Accordingly, if the Seller (or its Affiliates) is
required by Law to pay any portion of the Transfer Taxes, the Buyer will
promptly reimburse the Seller for such portion of the Transfer Taxes it pays,
which shall be, solely for tax purposes, treated as an adjustment to the
Purchase Price to the extent allowed by Law.  The Party required by Law to file
a Transfer Taxes Tax Return or other documentation will do so within the time
period required by Law and provide to the other Parties a copy of the Tax Return
or other documentation, but will first alert the other Parties in writing of the
need to file such Tax Return or other documentation in case there is any
disagreement about whether Transfer Taxes are owed and the Parties will work in
good faith to resolve any disagreement.  For the avoidance of doubt, the Buyer
will be solely responsible for any Taxes (including Transfer Taxes) arising from
any action to dissolve, terminate or restructure the Company Group Entities or
the Projects after the Closing or to convey, distribute or transfer any assets,
properties or other rights to or from the Company Group Entities after the
Closing.

 

Section 7.9            Certain Tax Matters.

 

(a)           Tax Periods Ending on or Before the Closing Date.  The Seller will
prepare or cause to be prepared and file or cause to be filed all Tax Returns of
the Company Group Entities for all periods ending on or prior to the Closing
Date (each such period, a “Pre-Closing Tax Period”) that are required to be
filed (taking into account all properly obtained extensions) after the Closing
Date (each, a “Pre-Closing Tax Return”).  For each such Pre-Closing Tax Return,
the Seller will permit the Buyer to review and comment on such Pre-Closing Tax
Return prior to filing (or delivering for filing by the Buyer) and will consider
in good faith any revisions to such Tax Returns as are reasonably requested by
the Buyer.  Without duplication of any right to recovery herein, for any such
Pre-Closing Tax Returns reporting Taxes imposed on a Company Group

 

41

--------------------------------------------------------------------------------


 

Entity and for which a Company Group Entity is primarily liable under Law, the
Seller shall reimburse the Buyer for such Taxes paid by or on behalf of a
Company Group Entity reflected on such Pre-Closing Tax Returns.  The Seller
shall have the right to control and represent the Company Group Entities with
respect to any Tax claims or audits for Tax periods ending on or before the
Closing Date; provided, however, that with respect to the Tax Equity
Partnerships, Seller shall have such right only to the extent expressly
permitted by the Tax Equity Partnership Agreements (subject to the Buyer’s
reasonable cooperation and exercising its rights under the Tax Equity
Partnership Agreements in favor of the Seller (as such rights pertain to such
Tax claims or audits)); provided, further, that with respect to any such Tax
claims or audits, (w) the Seller shall keep the Buyer reasonably and timely
informed with respect to the commencement, status and nature of any such Tax
claim or audit, (x) the Buyer shall have the right to participate in (but not to
settle) any such Tax claim or audit at its expense, (y) the Seller shall not
settle any such Tax claims or audits without the consent of the Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed and (z) the
Buyer shall to the extent it has the power to do so cause the Company Group
Entities to promptly, file any powers of attorney or other documents required or
reasonably requested by the Seller to allow the Seller to represent the Company
Group Entities in such Tax claims or audits.

 

(b)           Tax Periods Beginning Before and Ending After the Closing Date. 
The Buyer shall cause the Company Group Entities to prepare or cause to be
prepared, in a manner consistent with past practice, and, if applicable, in a
manner consistent with Section 7.11, and file or cause to be filed any Tax
Returns for the Company Group Entities for Tax periods that begin on or before
the Closing Date and end after the Closing Date (a “Straddle Period”).  The
Buyer shall permit or shall cause the Company Group Entities to permit the
Seller to review and comment on each such Tax Return described in the preceding
sentence prior to filing and to make such revisions to such Tax Returns as are
reasonably requested by the Seller.  For all purposes of this Agreement, in the
case of any Taxes for any Straddle Period, the amount of Taxes allocable to the
portion of the Straddle Period ending on the Closing Date shall be deemed to be:
(i) in the case of Taxes imposed on a periodic basis (such as real or personal
property Taxes), the amount of such Taxes for the entire period multiplied by a
fraction, the numerator of which is the number of calendar days in the Straddle
Period ending on and including the Closing Date and the denominator of which is
the number of calendar days in the entire relevant Straddle Period; and (ii) in
the case of Taxes not described in (i) above (such as franchise Taxes, Taxes
that are based upon or related to income or receipts, based upon occupancy or
imposed in connection with any sale or other transfer or assignment of property
(real or personal, tangible or intangible)), the amount of any such Taxes shall
be determined as if such taxable period ended as of the end of the Closing
Date.  Without duplication of any right to recovery herein, for any such
Pre-Closing Tax Returns reporting Taxes imposed on a Company Group Entity and
for which a Company Group Entity is primarily liable under Law, the Seller shall
reimburse the Buyer for such Taxes paid by or on behalf of a Company Group
Entity reflected on such Tax Returns for a Straddle Period allocable to the
portion of such Straddle Period ending on the Closing Date.  The Buyer shall
have the right to represent the Company Group Entities with respect to any Tax
claims or audits with respect to all Straddle Periods; provided, however, that
with respect to any such Tax matters other than with respect to each Tax Equity
Partnership and its Subsidiaries, (w) the Buyer shall keep the Seller reasonably
and timely informed with respect to the commencement, status and nature of any
such Tax claim or audit, (x) the Seller shall have the right to participate in
(but not to settle) any such

 

42

--------------------------------------------------------------------------------


 

Tax claim or audit at its expense, (y) the Seller shall not settle any such Tax
claims or audits without the consent of the Buyer, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, further, that with
respect to the Tax Equity Partnerships, the Buyer shall have such rights only to
the extent expressly permitted by the Tax Equity Partnership Agreements and the
Seller’s rights under this Section 7.9(b) shall apply only as to such rights of
the Buyer under the Tax Equity Partnership Agreements.

 

(c)           Cooperation on Tax Matters.

 

(i)            The Parties will cooperate fully, as and to the extent reasonably
requested by the other Party, and with respect to the Tax Equity Partnerships
only to the extent expressly permitted by the Tax Equity Partnership Agreements,
in connection with the filing of Tax Returns pursuant to this Section 7.9 and
any audit, litigation or other action with respect to Taxes.  Such cooperation
will include (upon another Party’s request and at such requesting Party’s sole
cost and expense) the provision of records and information that are reasonably
available to the solicited Party and reasonably relevant to any such audit,
litigation or other action and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.  The Parties agree (to the extent such books and
records are within their possession) (A) to retain all books and records with
respect to Tax matters pertinent to the Company Group Entities relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by the Buyer, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any Tax Authority and (B) to give the other Parties
reasonable written notice and with respect to the Tax Equity Partnerships only
to the extent expressly permitted by the Tax Equity Partnership Agreements, 
prior to transferring, destroying or discarding any such books and records and,
if the Buyer so requests, the Seller will allow the Buyer (at the Buyer’s
expense) to take possession of such books and records.

 

(ii)           The Parties further agree, upon request and at the expense of the
requesting Party, to use reasonable efforts to obtain any certificate or other
document from any Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including without limitation
with respect to the Transactions).

 

(iii)          The Parties further agree that if any tax claim, audit or other
Action relating to Taxes is brought or asserted or threatened to be brought or
asserted with respect to the Company Group Entities for which the Seller may be
individually responsible or in respect of which indemnity may be sought from the
Seller pursuant to this Agreement, the Buyer or its Affiliates shall notify the
Seller in writing as promptly as practicable (and in any event within twenty
(20) days after the notification of such asserted, pending or threatened
Action); provided, however, that the failure of the Buyer to give timely notice
hereunder shall relieve the Seller of its indemnification obligations hereunder
only if, and only to the extent that, such failure caused the Buyer Damages for
which the Seller is obligated to be greater than they would have been had the
Buyer given timely notice; provided, further, that with respect to the Tax
Equity Partnerships, Buyer and its Affiliates shall have such obligation only to
the extent expressly permitted by the Tax Equity Partnership Agreements.

 

43

--------------------------------------------------------------------------------


 

(d)           Tax Refunds.

 

(i)            All refunds of Taxes of the Company Group Entities for any
Pre-Closing Tax Period (or portion of a Straddle Period ending on the Closing
Date as determined in accordance with the same principles provided in
Section 7.9(b)) (whether in the form of cash received from the applicable
Authority or a direct credit against Taxes) shall be for the benefit of the
Seller; provided that with respect to the Tax Equity Partnerships, only to the
extent expressly permitted by the Tax Equity Partnership Agreements and only to
the extent such refund is actually distributed by the Tax Equity Partnership to
the applicable Management Company, which distribution the Buyer shall in good
faith make commercially reasonable efforts to cause.

 

(ii)           To the extent that the Buyer or a Company Group Entity receives a
refund that is for the benefit of the Seller as provided in and subject to
Section 7.9(d)(i), the Buyer shall pay to the Seller the amount of such refund,
net of (A) any Taxes; and (B) any reasonable out-of-pocket expenses that the
Buyer or the Company Group Entities or any of their Affiliates incur with
respect to such refund.  The net amount due to the Seller shall be payable ten
(10) days after receipt of the refund from the applicable Authority (or, if the
refund is in the form of tax credit in lieu of a refund, ten (10) days after
such credit is actually utilized by the Buyer or a Company Group Entity, as
applicable, to reduce a tax liability).

 

(e)           Other Tax Matters.

 

(i)            The Buyer shall not make or cause to be made any extraordinary
transaction, event, or effect as of the Closing Date (other than the purchase
and sale of the Company Interests) that could reasonably be expected to increase
the amount of Taxes directly imposed on the Seller or its Affiliates or for
which the Seller is required to indemnify the Buyer or the Companies under this
Agreement.

 

(ii)           The Buyer, the Companies and their Affiliates shall not, without
the prior written consent of the Seller (A) file (except in the manner set forth
in Section 7.9(b)), re-file or amend any Tax Returns of the Company Group
Entities for any Pre-Closing Tax Period or Straddle Period, (B) make any
voluntary disclosures with respect to Taxes for any Pre-Closing Tax Period or
Straddle Period, or (C) change any accounting method or adopt any convention
that shifts taxable income from a period beginning (or deemed to begin) after
the Closing Date to a taxable period (or portion thereof) ending on or before
the Closing Date or shift deductions or losses from a taxable period (or portion
thereof) ending on or before the Closing Date to a period beginning (or deemed
to begin) after the Closing Date; provided, however, that with respect to the
Tax Equity Partnerships, Buyer, the Companies and their Affiliates shall have
such obligation only to the extent expressly permitted by the Tax Equity
Partnership Agreements.

 

(iii)          To the extent permitted under the Tax Equity Partnership
Agreements, the Seller and the Buyer shall cause (and to the extent not able to
directly cause under the Tax Equity Partnership Agreements, shall cooperate and
in good faith make commercially reasonable efforts to cause) each Company Group
Entity that is classified as a partnership for U.S. federal income tax purposes
at the time of the Closing to use the interim closing of the books method
permitted under Treasury Regulations Section 1.706-1(c)(2)(i) in applying
Section 706(d) of the Code (together with all comparable provisions of state and
local income tax law) to the

 

44

--------------------------------------------------------------------------------


 

transfer of the Company Interests contemplated by this Agreement for the purpose
of determining the allocations of taxable income, gains, loss, deduction and
other items to any relevant Company Group Entity’s members for its taxable year
including the Closing Date for federal income tax purposes (as well as state and
local income tax purposes to the extent based on federal income tax purposes).

 

Section 7.10          Transition Services Agreement.  Seller shall, or shall
cause its Affiliate or third-party providers to, provide Buyer with transition
services for a period of up to six (6) months following the Closing Date in
accordance with the Transition Services Agreement.

 

Section 7.11          Edwards Air Force Base.  The Seller shall use commercially
reasonable efforts to obtain documentation from Edwards Air Force Base, in form
and substance reasonably satisfactory to the Buyer, confirming that the term of
each power purchase agreement and Real Property Agreement related to the Edwards
Air Force Base Projects expire no earlier than February 28, 2022.

 

ARTICLE VIII
TERMINATION

 

Section 8.1            Termination.

 

(a)           This Agreement may be terminated:

 

(i)            by mutual written consent of the Buyer and the Seller;

 

(ii)           by the Buyer or the Seller, if the Closing does not occur on or
before November 16, 2018 (the “Outside Date”); provided, however, that the right
to terminate this Agreement pursuant to this Section 8.1(a)(ii) shall not be
available to any Party whose breach of a representation, warranty, covenant or
agreement under this Agreement has been a cause of or resulted in the failure of
the Closing to occur on or before such date;

 

(iii)          by the Buyer, if any representation or warranty of the Seller set
forth in Article V shall be or shall have become inaccurate or the Seller shall
have breached or failed to perform any of its covenants or other agreements set
forth in this Agreement, which inaccuracy, breach or failure to perform would
give rise to the failure of any of the conditions set forth in Section 4.1(d) or
Section 4.1(e), and which inaccuracy, breach or failure to perform cannot be
cured by the Seller or, if capable of being cured, shall not have been cured
prior to the Outside Date; provided, however, that the Buyer shall not have the
right to terminate this Agreement pursuant to this Section 8.1(a)(iii) if the
Buyer is then in breach of this Agreement such that any of the conditions to
Closing set forth in Section 4.1(d) or Section 4.1(e) would not then be
satisfied;

 

(iv)          by the Seller, if any representation or warranty of the Buyer set
forth in Article VI shall be or shall have become inaccurate or the Buyer shall
have breached or failed to perform any of its covenants or other agreements set
forth in this Agreement, which inaccuracy, breach or failure to perform would
give rise to the failure of any of the conditions set forth in Section 3.1(c) or
Section 3.1(d), and which inaccuracy, breach or failure to perform cannot be
cured by the Buyer or, if capable of being cured, shall not have been cured
prior to the Outside

 

45

--------------------------------------------------------------------------------


 

Date; provided, however, that the Seller shall not have the right to terminate
this Agreement pursuant to this Section 8.1(a)(iv) if the Seller is then in
breach of this Agreement such that any of the conditions to Closing set forth in
Section 3.1(c) or Section 3.1(d) would not then be satisfied; or

 

(v)           by the Buyer or the Seller if an Authority shall have taken any
action, having the effect of permanently restraining, enjoining or otherwise
prohibiting the Transactions, which action is final and non-appealable (or for
which the period to appeal has expired).

 

(b)           The Party seeking to terminate this Agreement pursuant to
Section 8.1(a)(ii), (iii), (iv) or (v) shall give written notice of such
termination to the other Party.

 

Section 8.2            Effect of Termination.  In the event of termination of
this Agreement as provided in Section 8.1, this Agreement shall immediately
become null and void and there shall be no liability on the part of the Buyer or
the Seller or their respective officers, directors, stockholders or Affiliates
hereunder or in respect hereof other than for willful and intentional breach of
this Agreement prior to such termination; provided, however, that the provisions
of this Section 8.2, Section 7.1, Section 7.2 and Article X shall remain in full
force and effect and survive any termination of this Agreement.

 

ARTICLE IX
INDEMNIFICATION

 

Section 9.1            Survival.  The representations and warranties of the
Buyer and the Seller shall survive until the Indemnity Credit Support Release
Date, except that (a) the representations and warranties of each of the Buyer
and the Seller relating to Taxes shall survive until the expiration of the
applicable statute of limitations for the Tax at issue plus sixty (60) days,
(b) representations in Section 5.8 (Environmental Matters) shall survive until
the third anniversary of Closing Date, and (c) the Fundamental Representations
shall survive indefinitely.  Claims for breach of any of the covenants and
agreements of the Parties set forth herein required to be performed at or prior
to the Closing shall terminate as of the Closing and the covenants and
agreements contained in this Agreement required to be performed following the
Closing shall survive the Closing in accordance with their terms. 
Notwithstanding anything herein to the contrary, claims for Buyer Damages under
Section 9.2(a)(iv) that arise under or in connection with any Tax Equity
Document, including in respect of any surviving indemnity obligation thereunder,
may be brought by a Buyer Indemnified Party until the later of (x) the
expiration of the applicable statute of limitations for the Tax at issue (if
any) plus sixty (60) days or (y) the last date on which the Firstar may bring
such claim under the Tax Equity Partnership Agreements plus sixty (60) days.

 

Section 9.2            Indemnification.

 

(a)           By the Seller.  Subject to Section 9.3 and without duplication of
any rights to recovery or indemnity set forth herein, the Seller shall
indemnify, defend, save and hold harmless the Buyer and its employees, officers,
directors, managers, partners, stockholders, members, Affiliates (including,
from and after the Closing Date, each Company Group Entity),

 

46

--------------------------------------------------------------------------------


 

fiduciaries, controlling Persons and agents and each of the employees, officers,
directors, managers, partners, stockholders, members, Affiliates, fiduciaries,
controlling Persons and agents of each of the foregoing (collectively, the
“Buyer Indemnified Parties”) from and against any and all Losses (whether
arising out of direct claims or third-party claims), including reasonable
attorneys’ fees and amounts paid in investigation, defense or settlement of any
of the foregoing (collectively, the “Buyer Damages”), incurred in connection
with or arising out of or resulting from (i) any breach or inaccuracy of any
Seller’s Representations, (ii) any breach or violation by the Seller of the
Seller’s Covenants, (iii) without duplication of any right to recovery herein,
any failure by the Seller to reimburse the Buyer or its Affiliates for any Taxes
for a Pre-Closing Tax Period or any Taxes for the portion of a Straddle Period
ending on the Closing Date or any other Taxes for which the Seller is
responsible pursuant to Section 7.9(a) and (b) or any “imputed underpayment”
within the meaning of Section 6225 of the Code of any Company Group Entity with
respect to any Pre-Closing Tax Period or the portion of a Straddle Period ending
on the Closing Date or (iv) any claims, actions or suits made by third-parties
(before or after the Closing Date) against the Buyer or any of its Affiliates to
the extent related to the acts or omissions of (x) the Seller with respect to a
Company Group Entity or Project prior to the Closing or (y) a Company Group
Entity prior to the Closing.  Notwithstanding anything to the contrary contained
in this Agreement, no claim for indemnification shall be brought until the total
Buyer Damages for which the Seller would be liable hereunder exceeds in the
aggregate an amount equal to $650,000 (the “Indemnity Threshold”), in which case
the Seller shall be liable for the full amount of Buyer Damages (starting at the
first dollar of Buyer Damages), provided, however, that the Seller’s liability
shall be limited as set forth in Section 9.3; provided, further, that such
limitation shall have no application to any claim to recover Buyer Damages
resulting from the Seller’s fraud or willful misconduct, the breach or
inaccuracy of any the Seller’s Fundamental Representations, the breach or
inaccuracy of Section 5.16 (Tax Matters), or any breach or violation by the
Seller of the Seller’s Covenants under Section 7.9 (Certain Tax Matters);
provided, further, that solely for purposes of determining whether Indemnity
Threshold has been satisfied in accordance with this Section 9.2(a), each of the
representations, warranties, covenants and agreements herein or in the
Transaction Documents that contain any qualifications as to materiality,
Material Adverse Effect or words of similar affect shall be deemed to have been
given as though there were no such qualifications.  Any request for an indemnity
payment hereunder shall be accompanied by a statement, certified to by an
officer of the Buyer, specifying in reasonable detail the basis of such request,
including the Buyer’s then-current estimate of each item of Loss for which any
Buyer Indemnified Party is entitled to indemnification under this Agreement.

 

(b)           By the Buyer.  Subject to Section 9.3 and without duplication of
any rights to recovery or indemnity set forth herein, the Buyer shall indemnify,
defend, save and hold harmless, the Seller, its Affiliates, and their respective
employees, officers, directors and managers (collectively, the “Seller
Indemnified Parties”) from and against any and all Losses (whether or not
arising out of direct or third-party claims), including reasonable attorneys’
fees and amounts paid in investigation, defense or settlement of any of the
foregoing (collectively, the “Seller Damages”), incurred in connection with or
arising out of or resulting from (i) any breach or inaccuracy of any Buyer’s
Representation, or (ii) any breach or violation of any covenant or agreement of
the Buyer set forth in this Agreement, (iii) any failure of the Buyer, on or
after the Closing Date, to pay, reimburse, perform or discharge any liabilities
of the Company Group Entities as and when due, except to the extent they are
subject to the Seller’s obligations under

 

47

--------------------------------------------------------------------------------


 

Section 9.2(a) or would have been so subject but for the expiration of the
relevant claim filing period, or (iv) any claims, actions or suits made by
third-parties (after the Closing Date) against the Seller or any of its
Affiliates to the extent related to the acts or omissions of the Buyer with
respect to a Company Group Entity or Project after the Closing for such Company
Group Entity or Project; except to the extent they are subject to the Seller’s
obligations under Section 9.2(a) or would have been so subject but for the
expiration of the relevant claim filing period.  Notwithstanding anything to the
contrary contained in this Agreement, no claim for indemnification shall be
brought until the total Seller Damages for which the Buyer would be liable
hereunder exceeds in the aggregate an amount equal to the Indemnity Threshold,
in which case the Buyer shall be liable for the full amount of Seller Damages
(starting at the first dollar of Seller Damages), provided, however, that the
Buyer’s liability shall be limited as set forth in Section 9.3; provided,
further, that such limitation shall have no application to any claim to recover
Seller Damages resulting from the Buyer’s fraud or willful misconduct or the
breach or inaccuracy of any the Buyer’s Fundamental Representations or any
breach or violation by the Buyer of the Buyer’s covenants under Section 7.9
(Certain Tax Matters); provided, further, that solely for purposes of
determining whether Indemnity Threshold has been satisfied in accordance with
this Section 9.2(b), each of the representations, warranties, covenants and
agreements herein or in the Transaction Documents that contain any
qualifications as to materiality, Material Adverse Effect or words of similar
affect shall be deemed to have been given as though there were no such
qualifications.  Any request for an indemnity payment hereunder shall be
accompanied by a statement, certified to by an officer of the Seller, specifying
in reasonable detail the basis of such request, including the Seller’s
then-current estimate of each item of Loss for which the Seller Indemnified
Party is entitled to indemnification under this Agreement.

 

(c)           Claim Notices; Defense of Claims.

 

(i)            If a Buyer Indemnified Party or a Seller Indemnified Party
believes that a claim, demand or other circumstance exists that has given or may
reasonably be expected to give rise to a right of indemnification under this
Article IX (whether or not the amount of Losses relating thereto is then
quantifiable), such Indemnified Party shall assert its claim for indemnification
by giving written notice thereof (a “Claim Notice”) to the party from which
indemnification is sought as promptly as practicable (and if the Indemnified
Party has been served with a the citation or summons such Claim Notice shall in
any event be provided within ten (10) Business Days of such service) (a “Claim
Notice”); provided, however, that the failure of the Indemnified Party to give
timely notice hereunder shall relieve the indemnifying Party of its
indemnification obligations hereunder only if, and only to the extent that, such
failure caused the Buyer Damages or the Seller Damages (as applicable) for which
the indemnifying Party is obligated to be greater than they would have been had
the Indemnified Party given timely notice.

 

(ii)           Within thirty (30) days following receipt of a Claim Notice, the
Indemnifying Party shall notify the relevant Indemnified Party in writing if the
Indemnifying Party disputes that all or a portion of such Indemnity Claim is
subject to indemnification hereunder, specifying the portion, if applicable, so
disputed.  If the Indemnifying Party does not dispute such Indemnity Claim
within such thirty (30) days it shall be deemed to have disputed that such
Indemnity Claim is subject to indemnification hereunder.

 

48

--------------------------------------------------------------------------------


 

(iii)          The Indemnifying Party shall be entitled to participate in any
such Indemnity Claim that relates to a third-party claim and to which it agrees
is subject to indemnification hereunder, and to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party.  Such Indemnified
Party shall have the right to employ separate counsel in any such Action and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be the expense of such Indemnified Party unless (i) the Indemnifying Party
has agreed to pay such fees and expenses, (ii) the Indemnifying Party shall have
failed to assume the defense of such Action or shall have failed to employ
counsel reasonably satisfactory to such Indemnified Party in any such Action in
either case, promptly and no more than thirty (30) Business Days after the
receipt of notice pursuant to the preceding sentence or such shorter period of
time as shall be reasonable under the circumstances, (iii) the named parties to
any such Action (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that there involves an actual conflict of interest between
the Indemnified Party and the indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the reasonable expense of the indemnifying Party, the
indemnifying Party shall not have the right to assume the defense of such Action
on behalf of such Indemnified Party) or (iii) such action could reasonably be
expected to result in the imposition of criminal liability, in which each of the
foregoing cases the Indemnifying Party shall be responsible for paying for
separate counsel for the Indemnified Party; provided, however, that if there is
more than one Indemnified Party and it is practical for all such Persons to be
represented by common counsel, the Indemnifying Party shall not be responsible
for paying for more than one law firm to represent the Indemnified Party,
regardless of the number of Indemnified Parties.  If the Indemnifying Party
elects not to assume (or fails to assume) the defense of such Action, or at any
time fails diligently to pursue such defense, the Indemnified Party shall be
entitled to assume the defense of such action with counsel of its own choice, at
the expense of the Indemnifying Party.  The Indemnifying Party shall not be
liable for any settlement of any such Action effected without its written
consent (unless such consent is unreasonably withheld, conditioned or delayed),
but if settled with its written consent or without its written consent (if such
written consent is unreasonably withheld, conditioned or delayed), or if there
be a final judgment for the plaintiff in any such Action, the Indemnifying Party
shall indemnify and hold harmless such indemnified parties from and against any
Losses by reason of such settlement or judgment. The Indemnified Party shall not
be required to consent to the settlement of any Action unless such settlement
fully releases the Indemnified Party from all obligations and liabilities in
connection with such Action and provides solely for the payment of money, to be
paid solely by the indemnifying Party.

 

(d)           Exclusive Remedy. Notwithstanding anything in this Agreement to
the contrary and subject to the following sentence, from and after Closing the
indemnification obligations of the Parties contained in this Section 9.2 (and
subject to the limitations set forth in Section 9.3) shall be the sole and
exclusive remedy, entitlement and recourse of the Parties hereto, their
Affiliates, successors and assigns with respect to any and all claims for the
Buyer Damages or the Seller Damages, as applicable, sustained or incurred
arising out of or relating to any breach of any representation or warranty,
covenant or agreement contained in this Agreement, including any claims with
respect to environmental, health or safety matters (other than claims arising
from fraud, willful misconduct or intentional misrepresentation by the
indemnifying Party or its Affiliates); and each Party hereby expressly waives
and disclaims, and agrees that it shall not

 

49

--------------------------------------------------------------------------------


 

assert, any right, remedy (including the remedy of rescission) or claim in
respect of any such breach or Losses based on any cause or form of action
whatsoever, whether in contract or tort or otherwise, except as and to the
extent permitted in this Section 9.2; provided, however, that (i) the Parties
may seek to enforce the provisions of this Agreement by injunction, specific
performance or other equitable relief, (ii) either Party may seek any and all
judicial relief with respect to any default by another Party of any of its
obligations to pay any amounts due and owing to such Party under this Agreement,
and (iii) such limitation shall not affect the remedies available to the parties
to the Ancillary Agreements, which remedies shall be governed by the terms of
the Ancillary Agreements.  Nothing in this Section 9.2(d) is intended to
constitute a waiver or limitation of any rights that any Party (or its
respective Affiliates) may have to assert claims against third parties (other
than Affiliates of the Parties).

 

(e)           Calculation of Indemnity Payments.

 

(i)            Each Indemnified Party shall use its commercially reasonable
efforts to pursue and collect on any recovery available under any insurance
policies; provided, that no Indemnified Party shall be required to initiate a
legal proceeding in connection with such efforts and the indemnifying Party’s
obligations to indemnify hereunder shall not be delayed on account of such
efforts subject to the provisions set forth below regarding subsequent
recoveries.  The amount of Losses payable under this Article IX by the
indemnifying Party shall be reduced by any and all amounts actually recovered by
the Indemnified Party under applicable insurance policies or from any other
Person alleged to be responsible therefor (net of any actual costs incurred by
the Indemnified Party in connection with such recovery or increases in insurance
premiums paid by the Indemnified Party solely as a result of such recovery). If
the Indemnified Party receives any amounts under applicable insurance policies
or from any other Person alleged to be responsible for any Losses, subsequent to
an indemnification payment by the indemnifying Party, then such Indemnified
Party shall promptly reimburse the indemnifying Party for any payment made or
expense incurred by such indemnifying Party in connection with providing such
indemnification up to the amount received by the Indemnified Party, net of any
expenses incurred by such Indemnified Party in collecting such amount.

 

(ii)           Each Indemnified Party shall use commercially reasonable efforts
to mitigate its Losses upon and after becoming aware of any event or condition
that would reasonably be expected to give rise to any Losses that are
indemnifiable hereunder.  In the event that an Indemnified Party fails to use
commercially reasonable efforts to so mitigate an indemnifiable Loss, the
indemnifying Party shall have no liability for any portion of such Loss that
reasonably could have been avoided had the Indemnified Party made such efforts. 
Without limiting the generality of the foregoing, after an Indemnified Party
acquires knowledge of any fact or circumstance that results in or reasonably
would be expected to result in an indemnified Loss for which the indemnifying
Party may have an obligation to provide indemnification hereunder, such
Indemnified Party shall notify the indemnifying Party promptly and implement
such reasonable actions as the indemnifying Party shall request for the purposes
of mitigating the possible Losses arising therefrom.  The failure to provide
such notice, however, shall not release the indemnifying Party from any of its
obligations under this Article IX except to the extent that the Indemnified
Party is prejudiced by such failure.

 

50

--------------------------------------------------------------------------------


 

(iii)          All Losses incurred pursuant to this Article IX shall be
determined without duplication of recovery by reason of the state of facts
giving rise to such Loss constituting a breach of more than one representation,
warranty, covenant or agreement.

 

(f)            Tax Treatment.  Any indemnity payment made pursuant to this
Agreement will be treated as an adjustment to the Purchase Price solely for Tax
purposes, unless otherwise required by applicable Law.  The amount of any
indemnity payment not constituting an adjustment to the Purchase Price for
income Tax purposes in accordance with the immediately preceding sentence will
be grossed up and paid on an after-tax basis (employing the marginal federal,
state and local income tax rates then applicable to the Buyer (or if the Buyer
is a flow-through tax entity, the rates applicable to each of its direct or
indirect owners that are regarded entities for tax purposes and that are not
flow-through tax entities) as reasonably determined by the Indemnified Party).

 

(g)           Assignment of Claims.  If any Indemnified Party receives any
indemnification payment pursuant to this Article IX, at the election of the
Indemnifying Party, such Indemnified Party shall, to the extent practicable and
subject to applicable Law and limitations imposed by any relevant Contracts,
assign to the Indemnifying Party all of its claims for recovery against third
Persons as to such Losses, whether by insurance coverage, contribution claims,
subrogation or otherwise.

 

(h)           [Intentionally omitted.]

 

(i)            Indemnity Credit Support.  The Seller’s obligations for Buyer
Damages hereunder shall be paid as follows:  first, from a draw or call upon the
Indemnity Credit Support up the full amount available thereunder; and second, if
the Indemnity Credit Support has been exhausted or such claim is made following
the release of the Indemnity Credit Support, as the case may be, the Buyer shall
be entitled to pursue recovery against the Seller directly for such Buyer
Damages subject to the other limitations set forth herein.

 

Section 9.3            Limitation of Liability.  Notwithstanding anything to the
contrary which may be contained herein:  IN NO EVENT SHALL ANY PARTY TO THIS
AGREEMENT BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, REMOTE, UNFORESEEABLE,
SPECULATIVE, CONSEQUENTIAL OR INDIRECT LOSSES OR DAMAGES (IN TORT, CONTRACT OR
OTHERWISE) UNDER OR IN RESPECT TO THIS AGREEMENT, in each of the foregoing cases
except to the extent the foregoing are components of third-party claims in
respect of which an Indemnified Party is entitled to protection under this
Article IX, which, for the avoidance of doubt, shall be included as Losses
herein. Notwithstanding any other provision of this Agreement, including
Section 9.2, except in the case of fraud, willful misconduct, breach of a
Fundamental Representation, the aggregate Buyer Damages to which the Buyer
Indemnified Parties shall be entitled hereunder shall not exceed the Indemnity
Cap and the aggregate Seller Damages to which the Seller Indemnified Parties
shall be entitled hereunder shall not exceed the Indemnity Cap. The provisions
of this Section 9.3, together with the provisions of Section 9.2 and the limited
remedies provided in this Article IX, were specifically bargained-for between
the Buyer and the Seller and were taken into account by the Buyer and the Seller
in arriving at the Purchase Price and in agreeing to the specific
representations and warranties set forth herein. No past, present or future
Representative, Affiliate, agent, or attorney of the Company Group Entities, the
Seller or any of their respective Affiliates shall have any liability (whether
in contract or in tort)

 

51

--------------------------------------------------------------------------------


 

for any obligations or liabilities of the Company Group Entities, the Seller or
any of their Affiliates arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of, the sale
and purchase of the Company Group Entities, including, any alleged
non-disclosure or misrepresentations made by any such Persons.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.1          No Partnership or Joint Venture.  The Parties hereto do
not intend to create a partnership or joint venture by virtue of this
Agreement.  No Party shall owe any fiduciary duty to any other Party by virtue
of this Agreement or any other Seller Document or Buyer Document or otherwise.

 

Section 10.2          Assignment.  No Party may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Parties; provided, that such restriction on assignment shall not apply, and no
consent of the Seller shall be required, with respect to (i) assignments by the
Buyer to its Affiliates, or (ii) any collateral assignments by Buyer to a
financing party or any such financing party’s collateral agent or similar agent.

 

Section 10.3          Notices.  All notices, requests, demands and other
communications which are required or may be given under this Agreement,
including all documents delivered pursuant to this Agreement, shall be in
writing (which may include electronic mail) and shall be deemed to have been
duly given when received if personally delivered; the day after it is sent, if
sent for next day delivery to a domestic address by recognized overnight
delivery service (e.g., Federal Express or UPS); upon receipt, if sent by
certified or registered mail, return receipt requested; and upon transmission by
the sender to the correct electronic mail address, if sent by electronic mail
with no out-of-office or delivery failure notification.  In each case notice
shall be sent to:

 

If to the Seller, to:

 

Ahana Renewables, LLC

One Sansome Street, Suite 730

San Francisco, CA 94104

Attention: Jason Tai

Email: jtai@ahanarenewables.com

 

and

 

ATN International, Inc.

500 Cummings Center, Suite 2450

Beverly, MA 01915

Attention: William Kreisher

Email: bkreisher@atni.com

 

52

--------------------------------------------------------------------------------


 

with a copy to (which copy shall not constitute notice hereunder):

 

ATN International, Inc.

500 Cummings Center, Suite 2450

Beverly, MA 01915

Attention: Mary Mabey

Email: legalnotices@atni.com

 

with a copy to (which copy shall not constitute notice hereunder):

 

Morgan Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Attention: Laura Neumeister Wright

Email: laura.neumeisterwright@morganlewis.com

 

If to the Buyer, to:

 

CleanCapital Holdco 4 LLC

c/o CleanCapital ManagementCo LLC

205 East 42nd Street, New York, New York 10017

Attn: Legal

Email: legal@cleancapital.com

 

with a copy to (which copy shall not constitute notice hereunder):

 

GRP II C&I SOLAR HOLDCO LLC

c/o BlackRock, Inc.

40 East 52nd Street

New York, NY 10022

Attn: Martin Torres

Email: martin.torres@blackrock.com

 

and

 

GRP II C&I SOLAR HOLDCO LLC

c/o BlackRock, Inc.

Office of the General Counsel

40 East 52nd Street

New York, NY 10022

Attn: David Maryles and Michael Evry

Email: legaltransactions@blackrock.com

 

or to such other place and with such other copies as a Party may designate as to
itself by written notice to the other Parties.

 

53

--------------------------------------------------------------------------------


 

Section 10.4          Choice of Law; Consent to Jurisdiction; Service of
Process.

 

(a)           Governing Law.  This Agreement shall be construed, interpreted and
the rights of the Parties determined in accordance with the Laws of the State of
New York without reference to its choice of law provisions.

 

(b)           Jurisdiction.  The Parties hereto hereby irrevocably submit to the
exclusive jurisdiction of the federal or state courts located in the State of
New York, Borough of Manhattan over any dispute arising out of or relating to
this Agreement or any of the Transactions; and each Party hereby irrevocably
agrees that all claims in respect of such dispute or proceeding shall be heard
and determined in such federal courts unless such federal courts do not have
jurisdiction in which event such dispute or proceeding shall be heard and
determined in such state courts.  Each Party hereby irrevocably waives, to the
fullest extent permitted by applicable Law, any objection which it may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum.

 

(c)           Service of Process.  Each of the Parties hereto hereby consents to
process being served by the other Parties to this Agreement in any suit, action
or proceeding of the nature specified in Section 10.4(b) by mailing of a copy
thereof in accordance with the provisions of Section 10.3.

 

Section 10.5          Waiver of Jury Trial.  EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED ON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO IN
CONNECTION WITH THE TRANSACTIONS.

 

Section 10.6          Attorneys’ Fees and Litigation Expenses.  In the event any
action is commenced to recover damages or enforce any rights or obligations
under this Agreement, the prevailing Party in such action shall be entitled to
recover its reasonable attorneys’ fees and all reasonable out-of-pocket expenses
incurred in enforcing the prevailing Party’s rights under this Agreement,
regardless of whether those fees, costs or expenses are otherwise recoverable as
costs in the action, including all such fees and expenses incurred in connection
with the investigation and preparation of the action before it is filed and upon
appeal.

 

Section 10.7          Entire Agreement; Amendments and Waivers.  This Agreement
contains the entire understanding of the Parties with respect to the subject
matter hereof and supersedes all prior agreements and commitments with respect
thereto. No supplement, modification or waiver of this Agreement or waiver of
any breach of or failure to comply with any representation, warranty, covenant,
agreement or condition herein shall be binding unless executed in writing by the
Party to be bound thereby.  No waiver of any of the provisions of this Agreement
or waiver of any breach of or failure to comply with any representation,
warranty, covenant, agreement or condition herein shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar) or
any other breach of or failure to comply with any representation, warranty,
covenant, agreement or condition herein, nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

54

--------------------------------------------------------------------------------


 

Section 10.8          Multiple Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

Section 10.9          Delivery by PDF.  This Agreement, and any amendments
hereto, to the extent signed and delivered by means of electronic transmission
in portable document format (pdf), shall be treated in all manner and respects
as an original Contract and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. 
At the request of any Party, each other Party shall re-execute original forms
thereof and deliver them to the other Parties.  No Party shall raise the use of
electronic transmission in pdf to deliver a signature or the fact that any
signature was transmitted or communicated through such means as a defense to the
formation of a Contract, and each Party forever waives any such defense.

 

Section 10.10       Invalidity.  In the event that any one or more of the
provisions contained in this Agreement or in any other instrument referred to
herein (other than a requirement to make payments hereunder), shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by Law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.

 

Section 10.11       Titles.  The recitals to this Agreement and the titles,
captions or headings of the Articles and Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

 

Section 10.12       Third Party Beneficiaries.  This Agreement shall be binding
upon and shall inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.  Indemnified Parties shall be third party
beneficiaries of this Agreement and shall be entitled to indemnification, with
full rights of enforcement as though each such Person were a signatory to this
Agreement.  Except as provided in this Section 10.12, there shall be no
third-party beneficiaries of this Agreement.

 

Section 10.13       Cumulative Remedies.  All rights and remedies of either
Party hereto are cumulative of each other and of every other right or remedy
such Party may otherwise have at law or in equity, and the exercise of one or
more rights or remedies shall not prejudice or impair the concurrent or
subsequent exercise of other rights or remedies.

 

Section 10.14       No Merger.  This Agreement is a fully integrated complete
agreement and is not merged with or extinguished by any other agreement.

 

[SIGNATURE PAGES FOLLOW]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

 

SELLER:

 

 

 

AHANA RENEWABLES, LLC

 

 

 

 

 

 

By:

/s/ Jason Tai

 

Name:

Jason Tai

 

Title:

Managing Director

 

 

 

 

 

BUYER:

 

 

 

CLEANCAPITAL HOLDCO 4 LLC

 

 

 

 

 

 

By:

/s/ Thomas P. Byrne

 

Name:

Thomas P. Byrne

 

Title:

CEO

 

 

 

 

 

 

By:

/s/ Melinda Baglio

 

Name:

Melinda Baglio

 

Title:

Head of Acquisitions and General Counsel

 

--------------------------------------------------------------------------------